RUS

SERIES G BOND PURCHASE AGREEMENT


by and among


FEDERAL FINANCING BANK,


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,


and


ADMINISTRATOR of the RURAL UTILITIES SERVICE












made as of


November 21, 2013


 
 

--------------------------------------------------------------------------------

 
RUS
 
TABLE OF CONTENTS
 
Page
 
TITLE/PARTIES
 
1
     
RECITAL PARAGRAPHS
 
1
 
ARTICLE 1  DEFINITIONS AND RULES OF INTERPRETATION
2
       
Section 1.1  Definitions
2
       
Section 1.2  Rules of Interpretation
6
     
ARTICLE 2  FFB COMMITMENT TO PURCHASE THE BOND
6
     
ARTICLE 3  COMMITMENT CONDITIONS
6
   
Section 3.1  Commitment Amount Limit
6
       
Section 3.2  Borrower Instruments
6
       
Section 3.3  RUS Instruments
7
     
ARTICLE 4  OFFER OF THE BOND FOR PURCHASE
7
       
Section 4.1  Delivery of Borrower Instruments to RUS
8
       
Section 4.2  Delivery of Principal Instruments by RUS to
   
FFB
8
     
ARTICLE 5  PURCHASE OF THE BOND BY FFB
8
       
Section 5.1  Acceptance or Rejection of Principal
   
Instruments
8
       
Section 5.2  Purchase
9
     
ARTICLE 6  LOST, STOLEN, DESTROYED, OR MUTILATED BOND
9
       
Section 6.1  Borrower's Agreement
9
       
Section 6.2  RUS's Agreement
10

 
 
 
BOND PURCHASE AGREEMENT-page i

--------------------------------------------------------------------------------

 
RUS
 

 
Section 6.3  FFB's Agreement
10
     
ARTICLE 7  ADVANCES
10
       
Section 7.1  Commitment
10
       
Section 7.2  Treasury Policies Applicable to Advances
10
       
Section 7.3  Conditions to Making Advances
11
       
Section 7.4  Amount and Timing of Advances
13
       
Section 7.5  Type of Funds and Means of Advance
14
       
Section 7.6  Interest Rate Applicable to Advances
14
       
Section 7.7  Interest Rate Confirmation Notices
15
       
Section 7.8  Borrower's Agreement
15
     
ARTICLE 8  REPRESENTATIONS AND WARRANTIES BY THE BORROWER
15
     
ARTICLE 9  BILLING BY FFB
16
       
Section 9.1  Billing Statements to the Borrower and
   
RUS
16
       
Section 9.2  Failure to Deliver or Receive Billing
   
Statements No Release
16
       
Section 9.3  FFB Billing Determinations Conclusive
16
     
ARTICLE 10  PAYMENTS TO FFB AND RUS
17
       
Section 10.1  Manner and Timing of Payment
17
       
Section 10.2  Application of Payments
17
     
ARTICLE 11  BORROWER'S PRIVILEGES TO PREPAY OR REFINANCE
   
ADVANCES
17
       
Section 11.1  Automatic Application or Required
 

 
 
 
BOND PURCHASE AGREEMENT-page ii

--------------------------------------------------------------------------------

 
RUS
 

 
Election
17
       
Section 11.2  "Market Value Prepayment/Refinancing
   
Privilege"
18
       
Section 11.3  "Fixed Premium Prepayment/Refinancing
   
Privilege"
19
       
Section 11.4  New Notices and Billing Statements After
   
Refinancings
22
   
ARTICLE 12  BOND SERVICING AND RELATED DUTIES AND RIGHTS
23
       
Section 12.1  Custody of Bond
23
       
Section 12.2  RUS Duties as Bond Servicer and Guarantor
23
       
Section 12.3  Bond Servicing Fee
24
       
Section 12.4  Liability and Rights of RUS as Guarantor
24
       
Section 12.5  Bond Payments Made by RUS
24
     
ARTICLE 13  AGREEMENTS AND OTHER RIGHTS OF RUS
26
       
Section 13.1  Delivery of Replacement Certificates
   
Specifying Authorized RUS Officials
26
       
Section 13.2  Certain Agreements of RUS and FFB
26
       
Section 13.3  Reimbursement
27
       
Section 13.4  Effect of RUS's Nonperformance
27
       
Section 13.5  Right of RUS to Purchase Advances and
   
Bonds
27
     
ARTICLE 14  EFFECTIVE DATE, TERM, SURVIVAL
28
       
Section 14.1  Effective Date
28
 
Section 14.2  Term of Commitment to Make Advances
28
       
Section 14.3  Survival
28

 
 
 
BOND PURCHASE AGREEMENT-page iii

--------------------------------------------------------------------------------

 
RUS
 
ARTICLE 15  MISCELLANEOUS
29
       
Section 15.1  Notices
29
       
Section 15.2  Amendments
31
       
Section 15.3  Successors and Assigns
31
       
Section 15.4  Sale or Assignment of Bond
31
       
Section 15.5  Forbearance Not a Waiver
33
       
Section 15.6  Rights Confined to Parties
33
       
Section 15.7  Governing Law
33
       
Section 15.8  Severability
34
       
Section 15.9  Headings
34
       
Section 15.10  Counterparts
34
     
SIGNATURES
35
     
EXHIBIT A
FORM OF ADVANCE REQUEST
       
EXHIBIT B
FORM OF BOND
       
EXHIBIT C
FORM OF CERTIFICATE SPECIFYING AUTHORIZED BORROWER
OFFICIALS
       
EXHIBIT D
FORM OF CERTIFICATE SPECIFYING AUTHORIZED RUS
OFFICIALS
       
EXHIBIT E
FORM OF OPINION OF BORROWER’S COUNSEL re: BORROWER’S INSTRUMENTS
       
EXHIBIT F
FORM OF OPINION OF RUS’s COUNSEL re: RUS GUARANTEE
       
EXHIBIT G
FORM OF RUS CERTIFICATE
       
EXHIBIT H
FORM OF RUS GUARANTEE
 

 
 
 
BOND PURCHASE AGREEMENT-page iv

--------------------------------------------------------------------------------

 
RUS
 
SERIES G BOND PURCHASE AGREEMENT made as of November 21, 2013, by and among the
FEDERAL FINANCING BANK ("FFB"), a body corporate and instrumentality of the
United States of America, the NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION (the "Borrower"), a cooperative association organized and existing
under the laws of the District of Columbia, and the ADMINISTRATOR of the RURAL
UTILITIES SERVICE ("RUS"), a Rural Development agency of the United States
Department of Agriculture.

 
WHEREAS, RUS is authorized, pursuant to the Guarantee Authority (as hereinafter
defined), to guarantee loans that meet the requirements of the Guarantee
Authority; and


WHEREAS, FFB is authorized, under section 6(a) of the FFB Act (as hereinafter
defined), to make commitments to purchase, and to purchase on terms and
conditions determined by FFB, any obligation that is issued, sold, or guaranteed
by an agency of the United States of America; and


WHEREAS, FFB is entering into this Series G Bond Purchase Agreement, as
authorized by section 6(a) of the FFB Act, setting out, among other things,
FFB's agreement to purchase, pursuant to the FFB Act, the Bond (as hereinafter
defined) to be issued by the Borrower, when the terms and conditions specified
herein have been satisfied, as hereinafter provided; and


WHEREAS, RUS has determined that the Borrower meets the qualifications for being
a "lender," as that term is used in the Guarantee Authority, and for being a
"Guaranteed Lender," as that term is used in the regulations promulgated by RUS
to carry out the Guarantee Authority; and


WHEREAS, RUS is authorized to enter into this Series G Bond Purchase Agreement;
and


WHEREAS, the Borrower is authorized to enter into this Series G Bond Purchase
Agreement.


NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and for other good and valuable
 
 
 
BOND PURCHASE AGREEMENT-page 1

--------------------------------------------------------------------------------

 
RUS
consideration, the receipt and sufficiency of which is hereby acknowledged, FFB,
RUS, and the Borrower agree as follows:


ARTICLE 1
 
DEFINITIONS AND RULES OF INTERPRETATION




Section 1.1  Definitions.


As used in this Agreement, the following terms shall have the respective
meanings specified in this section 1.1, unless the context clearly requires
otherwise.


"Advance" shall mean an advance of funds made by FFB under the Bond in
accordance with the provisions of article 7 of this Agreement.


"Advance Identifier" shall mean, for each Advance, the particular sequence of
letters and numbers constituting the Bond Identifier plus the particular
sequence of additional numbers assigned by FFB to the respective Advance in the
interest rate confirmation notice relating to such Advance delivered by FFB in
accordance with section 7.7 of this Agreement.


"Advance Request" shall mean a letter from a Borrower requesting an Advance
under the Bond, in the form of letter attached as Exhibit A to this Agreement.


"Advance Request Approval Notice" shall mean the written notice from RUS located
at the end of an Advance Request advising FFB that such Advance Request has been
approved on behalf of RUS.


"Bond" shall mean a future advance bond of the Borrower payable to FFB, in the
form of bond that is attached as Exhibit B to this Agreement, as such bond may
be amended, supplemented, and restated from time to time in accordance with its
terms.


"Bond Guarantee Agreement" shall mean the Amended, Restated and Consolidated
Bond Guarantee Agreement dated as of December 13, 2012, as supplemented by
Supplement No. 1 dated as of even date herewith, made between RUS and the
Borrower, as such agreement may be amended, supplemented, and restated from time
to time in accordance with its terms.


 
BOND PURCHASE AGREEMENT-page 2

--------------------------------------------------------------------------------

 
RUS
"Bond Identifier" shall mean the particular sequence of letters and numbers
assigned by FFB to the Bond in the Principal Instruments acceptance notice
relating to the Bond delivered by FFB in accordance with section 5.1 of this
Agreement.


"Borrower Instruments" shall have the meaning specified in section 3.2.1 of this
Agreement.


"Business Day" shall mean any day on which FFB and the Federal Reserve Bank of
New York are both open for business.


"Certificate Specifying Authorized Borrower Officials" shall mean a certificate
of the Borrower specifying the names and titles of those officials of the
Borrower who are authorized to execute and deliver from time to time Advance
Requests on behalf of the Borrower, and containing the original signature of
each of those officials, substantially in the form of the Certificate Specifying
Authorized Borrower Officials attached as Exhibit C to this Agreement.


"Certificate Specifying Authorized RUS Officials" shall mean a certificate
specifying the names and titles of those officials of RUS who are authorized to
execute and deliver Advance Request Approval Notices from time to time on behalf
of RUS and setting out the original signature of each of those authorized
officials, and specifying the name and title of those officials of RUS who are
authorized to confirm telephonically the authenticity of the Advance Request
Approval Notices from time to time on behalf of RUS and setting out the
telephone number of each of those authorized officials, in the form of the
Certificate Specifying Authorized RUS Officials attached as Exhibit D to this
Agreement.


"FFB Act" shall mean the Federal Financing Bank Act of 1973 (Pub. L. No. 93-224,
87 Stat. 937, codified at 12 U.S.C. § 2281 et seq.), as amended.


"FFB Financing Options Fee" shall mean the fee, expressed in terms of a basis
point increment in the basic interest rate established for an Advance, payable
by the Borrower to the Holder if the Borrower elects to have a Fixed Premium
Prepayment/Refinancing Privilege apply to such Advance, as described in section
11.3 of this Agreement.


"First Call Date" shall have the meaning specified in section 11.3.2(a) of this
Agreement.


 
BOND PURCHASE AGREEMENT-page 3

--------------------------------------------------------------------------------

 
RUS
"Fixed Premium Prepayment/Refinancing Privilege" shall have the meaning
specified in section 11.3.1 of this Agreement.


"Governmental Authority" shall mean any federal, state, county, municipal, or
regional authority, or any other entity of a similar nature, exercising any
executive, legislative, judicial, regulatory, or administrative function of
government. 


"Guarantee Authority" shall mean section 313A of the Rural Electrification Act
of 1936, as amended (codified at 7 U.S.C. § 940c-1).


"Holder" shall mean FFB, for so long as it shall be the holder of the Bond, and
any successor or assignee of FFB, for so long as such successor or assignee
shall be the holder of the Bond.


"Loan Commitment Amount" shall mean $500,000,000.00.


"Market Value Premium (or Discount)" shall have the meaning specified in section
11.2 of this Agreement.


"Market Value Prepayment/Refinancing Privilege" shall have the meaning specified
in section 11.2 of this Agreement.


"Maturity Date" shall have the meaning specified in section 7.3.1(a)(5) of this
Agreement.


"No-Call Period" shall have the meaning specified in section 11.3.2 of this
Agreement.


"Opinion of Borrower's Counsel re: Borrower Instruments" shall mean an opinion
of counsel from the General Counsel of the Borrower, substantially in the form
of opinion that is attached as Exhibit E to this Agreement.


"Opinion of RUS's Counsel re: RUS Guarantee" shall mean an opinion of counsel
from the Acting General Counsel of the Department of Agriculture to the
Administrator of RUS, substantially in the form of opinion that is attached as
Exhibit F to this Agreement.


"Payment Date" shall mean January 15, April 15, July 15, and October 15 of each
year.


 
BOND PURCHASE AGREEMENT-page 4

--------------------------------------------------------------------------------

 
RUS
"Person" shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, trust company, unincorporated
organization or Governmental Authority.


"Pledge Agreement" shall mean the Amended, Restated and Consolidated Pledge
Agreement dated as of December 13, 2012, made among the Borrower, RUS, and U.S.
Bank National Association, a national association, as such agreement may be
amended, supplemented, and restated from time to time in accordance with its
terms.


"Principal Instruments" shall have the meaning specified in section 4.2 of this
Agreement.


"Requested Advance Amount" shall have the meaning specified in section
7.3.1(a)(2) of this Agreement.


"Requested Advance Date" shall have the meaning specified in section 7.3.1(a)(3)
of this Agreement.


"RUS Certificate" shall mean a certificate relating to the RUS Guarantee and
other matters, in the form of certificate that is attached as Exhibit G to this
Agreement.


"RUS Guarantee" shall mean a guarantee of the Bond issued by RUS, in the form of
guarantee that is attached as Exhibit H to this Agreement.


"RUS Instruments" shall have the meaning specified in section 3.3.1 of this
Agreement.


"this Agreement" shall mean this Series G Bond Purchase Agreement between FFB,
RUS, and the Borrower.


"Uncontrollable Cause" shall mean, for FFB, an unforeseeable cause beyond the
control and without the fault of FFB, being:  act of God, fire, flood, severe
weather, epidemic, quarantine restriction, explosion, sabotage, act of war, act
of terrorism, riot, civil commotion, lapse of the statutory authority of the
United States Department of the Treasury to raise cash through the issuance of
Treasury debt instruments, disruption or failure of the Treasury Financial
Communications System, closure of the Federal Government, or an unforeseen or
unscheduled closure or evacuation of the FFB offices; and shall mean, for RUS,
an unforeseeable cause beyond the control and without the fault of RUS, being: 
act of God, fire, flood, severe weather, epidemic, quarantine restriction,
explosion, sabotage, act
 
 
BOND PURCHASE AGREEMENT-page 5

--------------------------------------------------------------------------------

 
RUS
of war, act of terrorism, riot, civil commotion, closure of the Federal
Government, or an unforeseen or unscheduled closure or evacuation of the RUS
offices.


Section 1.2  Rules of Interpretation.


Unless the context shall otherwise indicate, the terms defined in section 1.1 of
this Agreement shall include the plural as well as the singular and the singular
as well as the plural.  The words "herein," "hereof," and "hereto," and words of
similar import, refer to this Agreement as a whole.


ARTICLE 2
 
FFB COMMITMENT TO PURCHASE THE BOND




Subject to the terms and conditions of this Agreement, FFB agrees to purchase
the Bond that is offered by the Borrower to FFB for purchase under this
Agreement.


ARTICLE 3
 
COMMITMENT CONDITIONS




FFB shall be under no obligation to purchase the Bond under this Agreement
unless and until each of the conditions specified in this article 3 has been
satisfied.


Section 3.1  Commitment Amount Limit.


The maximum principal amount of the Bond that is offered for purchase shall not
exceed the Loan Commitment Amount.


Section 3.2  Borrower Instruments.


3.2.1  Borrower Instruments.  FFB shall have received from the Borrower the
following instruments (such instruments being, collectively, the "Borrower
Instruments"):


(a) an original counterpart of this Agreement, duly executed by the Borrower;
and


 
BOND PURCHASE AGREEMENT-page 6

--------------------------------------------------------------------------------

 
RUS
(b) the original Bond, duly executed by the Borrower.


3.2.2  Opinion of Borrower's Counsel re: Borrower Instruments.  FFB shall have
received from the Borrower an Opinion of Borrower's Counsel re: Borrower
Instruments.


3.2.3  Certificate Specifying Authorized Borrower Officials.  FFB shall have
received from the Borrower a completed and signed Certificate Specifying
Authorized Borrower Officials.


Section 3.3  RUS Instruments.


3.3.1  RUS Instruments.  FFB shall have received from RUS the following
instruments (such instruments being, collectively, the "RUS Instruments"):


(a) an original counterpart of this Agreement, duly executed by RUS;


(b) the original RUS Guarantee relating to the Bond, duly executed by RUS; and


(c) an original RUS Certificate relating to the RUS Guarantee and other matters,
duly executed by RUS.


3.3.2  Opinion of RUS's Counsel re: RUS Guarantee. FFB shall have received a
copy of the Opinion of RUS's Counsel re: RUS Guarantee.


3.3.3  Certificate Specifying Authorized RUS Officials. FFB shall have received
from RUS a completed and signed Certificate Specifying Authorized RUS Officials.

 
ARTICLE 4
 
OFFER OF THE BOND FOR PURCHASE




The Bond that is to be offered to FFB for purchase under this Agreement shall be
offered in accordance with the procedures described in this article 4.


 
BOND PURCHASE AGREEMENT-page 7

--------------------------------------------------------------------------------

 
RUS
Section 4.1  Delivery of Borrower Instruments to RUS. 


The Borrower shall deliver to RUS, for redelivery to FFB, the following:


(a) all of the Borrower Instruments, each duly executed by the Borrower;


(b) an Opinion of Borrower's Counsel re: Borrower Instruments; and


(c) a completed and signed Certificate Specifying Authorized Borrower Officials.


Section 4.2  Delivery of Principal Instruments by RUS to FFB.


RUS shall deliver to FFB all of the following instruments (collectively being
the "Principal Instruments":


(a) all of the instruments described in section 4.1 of this Agreement;


(b) all of the RUS Instruments, each duly executed by RUS;


(c) a copy of the Opinion of RUS's Counsel re: RUS Guarantee; and


(d) a completed and signed Certificate Specifying Authorized RUS Officials.


ARTICLE 5
 
PURCHASE OF THE BOND BY FFB




Section 5.1  Acceptance or Rejection of Principal Instruments. 


Within 5 Business Days after delivery to FFB of the Principal Instruments
relating to the Bond that is offered for purchase under this Agreement, FFB
shall deliver by facsimile transmission (fax) to RUS one of the following:


(a) an acceptance notice, which notice shall:


 
BOND PURCHASE AGREEMENT-page 8

--------------------------------------------------------------------------------

 
RUS
(1) state that the Principal Instruments meet the terms and conditions detailed
in article 3 of this Agreement, or are otherwise acceptable to FFB; and


(2) assign a Bond Identifier to the Bond for use by the Borrower and RUS in all
communications to FFB making reference to the Bond; or


(b) a rejection notice, which notice shall state that one or more of the
Principal Instruments does not meet the terms and conditions of this Agreement
and specify how such instrument or instruments does not meet the terms and
conditions of this Agreement.


Section 5.2  Purchase.


FFB shall not be deemed to have accepted the Bond offered for purchase under
this Agreement until such time as FFB shall have delivered an acceptance notice
accepting the Principal Instruments relating to the Bond; provided, however,
that in the event that FFB shall make an Advance under the Bond, then FFB shall
be deemed to have accepted the Bond offered for purchase.


ARTICLE 6
 
LOST, STOLEN, DESTROYED, OR MUTILATED BOND




Section 6.1  Borrower's Agreement.


In the event that the Bond purchased under this Agreement shall become lost,
stolen, destroyed, or mutilated, the Borrower shall, upon the written request of
FFB, execute and deliver, in replacement thereof, a new Bond of like tenor,
dated and bearing interest from the date to which interest has been paid on such
lost, stolen, destroyed, or mutilated Bond or, if no interest has been paid
thereon, dated the same date as such lost, stolen, destroyed, or mutilated
Bond.  Upon delivery of such replacement Bond, the Borrower shall be released
and discharged from any further liability on account of the lost, stolen, or
destroyed Bond.  If the Bond being replaced has been mutilated, such mutilated
Bond shall be surrendered to the Borrower for cancellation.


 
BOND PURCHASE AGREEMENT-page 9

--------------------------------------------------------------------------------

 
RUS
Section 6.2  RUS's Agreement.


In the event that the Borrower delivers a replacement Bond for a lost, stolen,
destroyed, or mutilated Bond, as provided in section 6.1 of this Agreement, RUS
shall execute and deliver an RUS Guarantee of the replacement Bond in
replacement of the RUS Guarantee of the lost, stolen, destroyed, or mutilated
Bond.


Section 6.3  FFB's Agreement.


FFB agrees that, upon delivery by RUS of a replacement RUS Guarantee as provided
in section 6.2 of this Agreement, RUS shall be released and discharged from any
further liability on account of the RUS Guarantee of the lost, stolen,
destroyed, or mutilated Bond.


ARTICLE 7
 
ADVANCES




Section 7.1  Commitment. 


Subject to the terms and conditions of this Agreement, FFB agrees to make
Advances under the Bond for the account of the Borrower.
 
 
Section 7.2  Treasury Policies Applicable to Advances.


Each of the Borrower and RUS understands and consents to the following Treasury
financial management policies generally applicable to all advances of funds:


(a) each Advance will be requested by the Borrower, and each Advance Request
will be approved by RUS, only at such time and in such amount as shall be
necessary to meet the immediate payment or disbursing need of the Borrower;


(b) Advances for investment purposes, other than to make loans permitted by the
Guarantee Authority, will not be requested by the Borrower or approved by RUS;
and


(c) all interest earned on any lawful and permitted investment of Advances,
other than loans permitted by the Guarantee Authority to be made, in excess of
the interest accrued on such Advances, the fee
 
 
BOND PURCHASE AGREEMENT-page 10

--------------------------------------------------------------------------------

 
RUS
payable under paragraph 9 of the Bond accrued on such Advances, and the
guarantee fee payable on such Advances under article IV of the Bond Guarantee
Agreement, will be remitted to FFB.


Section 7.3  Conditions to Making Advances.
 
FFB shall be under no obligation to make any Advance under the Bond unless and
until each of the conditions specified in this section 7.3 is satisfied.


7.3.1  Advance Requests.  For each Advance, the Borrower shall have delivered to
RUS, for review and approval before being forwarded to FFB, an Advance Request,
which Advance Request:


(a) shall specify, among other things:
 
(1) the particular "Bond Identifier" that FFB assigned to this Bond (as provided
in section 5.1 of this Agreement;


(2) the particular amount of funds that the Borrower requests to be advanced
(such amount being the "Requested Advance Amount" for the respective Advance);


(3) the particular calendar date that the Borrower requests to be the date on
which the respective Advance is to be made (such date being the "Requested
Advance Date" for such Advance), which date must be a Business Day;


(4) the particular bank account to which the Borrower requests that the
respective Advance be made;


(5) the particular calendar date that the Borrower selects to be the date on
which the respective Advance is to mature (such date being the "Maturity Date"
for such Advance), which date must meet all of the following criteria:


(A) the Maturity Date for the respective Advance must be a "Payment Date" (as
that term is defined in paragraph 7 of the Bond);


(B) the Maturity Date for the respective Advance may not be a date that will
occur after the twentieth anniversary of the
 
 
BOND PURCHASE AGREEMENT-page 11

--------------------------------------------------------------------------------

 
RUS
Requested Advance Date specified in the respective Advance Request;


(C) the Maturity Date for the respective Advance may not be a date that will
occur after the particular date specified on page 1 of the Bond as being the
"Final Maturity Date"; and


(D) the period of time between the Requested Advance Date for the respective
Advance and the Maturity Date for such Advance may not be less than the period
from the Requested Advance Date (if such date is a Payment Date) or the Payment
Date immediately following the Requested Advance Date (if the Requested Advance
Date is not a Payment Date) to the next Payment Date;


(6) the particular method for the repayment of principal of the respective
Advance that the Borrower elects to apply to such Advance from among the three
principal repayment methods described in paragraph 8(b) of the Bond; and


(7) with respect to each Advance for which the Borrower selects a Maturity Date
that will occur on or after the fifth anniversary of the Requested Advance Date
specified in the respective Advance Request, the particular prepayment/
refinancing privilege that the Borrower elects to apply to the respective
Advance (i.e. either the Market Value Prepayment/Refinancing Privilege described
in section 11.2 of this Agreement or the Fixed Premium Prepayment/Refinancing
Privilege described in section 11.3 of this Agreement); and


(b) shall have been duly executed by an official of the Borrower whose name and
signature appear on the Certificate Specifying Authorized Borrower Officials
delivered by the Borrower to FFB pursuant to section 3.2.3 of this Agreement;
and


(c) shall have been received by FFB not later than the third Business Day before
the Requested Advance Date specified in such Advance Request.


7.3.2  Advance Request Approval Notice.  For each Advance, RUS shall have
delivered to FFB the Borrower's executed Advance Request, together with RUS's
executed
 
 
BOND PURCHASE AGREEMENT-page 12

--------------------------------------------------------------------------------

 
RUS
Advance Request Approval Notice, which Advance Request Approval Notice:


(a) shall have been duly executed on behalf of RUS by an official of RUS whose
name and signature appear on the Certificate Specifying Authorized RUS Officials
delivered to FFB pursuant to section 3.3.3  of this Agreement; and


(b) shall have been received by FFB not later than the third Business Day before
the Requested Advance Date specified in such Advance Request.


7.3.3  Telephonic Confirmation of Authenticity of Advance Request Approval
Notices.  For each Advance, FFB shall have obtained telephonic confirmation of
the authenticity of the related Advance Request Approval Notice from an official
of RUS (a) whose name, title, and telephone number appear on the Certificate
Specifying Authorized RUS Officials that has been delivered by RUS to FFB
pursuant to section 3.3.3 of this Agreement; and (b) who is not the same
official of RUS who executed the Advance Request Approval Notice on behalf of
RUS.


7.3.4  Bond Maximum Principal Amount Limit.  At the time of making any Advance
under the Bond, the amount of such Advance, when added to the aggregate amount
of all Advances previously made under the Bond, shall not exceed the maximum
principal amount of the Bond.


7.3.5  Conditions Specified in Other Agreement.  Each of the conditions
specified in the Bond Guarantee Agreement as being conditions to making Advances
under the Bond shall have been satisfied or waived in writing.


Section 7.4  Amount and Timing of Advances.


FFB shall make each Advance in the Requested Advance Amount specified in the
respective Advance Request and on the Requested Advance Date specified in the
respective Advance Request, subject to satisfaction of the conditions specified
in section 7.3 of this Agreement and subject to the following additional
limitations:


(a) in the event that the Requested Advance Date specified in the respective
Advance Request is not a Business Day, FFB shall make the respective Advance on
the first day thereafter that is a Business Day;


 
BOND PURCHASE AGREEMENT-page 13

--------------------------------------------------------------------------------

 
RUS
(b) in the event that the respective Advance Request and the related Advance
Request Approval Notice are not received by FFB on or before the third Business
Day before the Requested Advance Date specified in such Advance Request, FFB
shall make the respective Advance as soon as practicable thereafter, but in any
event not later than the third Business Day after the date on which the
Requested Advance Date and the related Advance Request Approval Notice are
received by FFB, unless the Borrower delivers to FFB and RUS a written
cancellation of such Advance Request or a replacement Advance Request specifying
a Requested Advance Date later than the expiration of the applicable advance
notice period; and


(c) in the event that an Uncontrollable Cause prevents FFB from making the
respective Advance on the Requested Advance Date specified in the respective
Advance Request, FFB shall make such Advance as soon as such Uncontrollable
Cause ceases to prevent FFB from making such Advance, unless the Borrower
delivers to FFB and RUS a written cancellation of such Advance Request or a
replacement Advance Request specifying a Requested Advance Date later than when
such Uncontrollable Cause ceases to prevent FFB from making such Advance.  


Section 7.5  Type of Funds and Means of Advance.


Each Advance shall be made in immediately available funds by electronic funds
transfer to such bank account(s) as shall have been specified in the respective
Advance Request.


Section 7.6  Interest Rate Applicable to Advances.


7.6.1  Initial Rate Determinations.  The rate of interest applicable to each
Advance made under the Bond shall be established as provided in paragraph 6 of
the Bond, subject to section 7.6.2 of this Agreement.


7.6.2  Rate Re-determinations.  In the event the Borrower elects to extend the
maturity of all or any portion of the outstanding principal amount of any
Advance, as provided in paragraph 15 of the Bond, or to refinance all or any
portion of the outstanding principal amount of any Advance, as provided in
paragraph 17 of the Bond, then the rate of interest applicable to the
outstanding principal amount of such Advance shall be re-determined by FFB in
 
 
BOND PURCHASE AGREEMENT-page 14

--------------------------------------------------------------------------------

 
RUS
accordance with the terms of paragraph 15 or 17 of the Bond, as the case may be.


Section 7.7  Interest Rate Confirmation Notices.


7.7.1  Initial Rates.  After making each Advance, FFB shall deliver, by
facsimile transmission, to the Borrower and RUS written confirmation of the
making of the respective Advance, which confirmation shall:


(a) state the date on which such Advance was made;


(b) state the interest rate applicable to such Advance; and


(c) assign an Advance Identifier to such Advance for use by the Borrower and RUS
in all communications to FFB making reference to such Advance.


7.7.2  Re-determined Rates.  In the event that the rate of interest applicable
to the outstanding principal amount of any Advance is re-determined as provided
in section 7.6.2. of this Agreement, FFB shall deliver, by facsimile
transmission, to the Borrower and RUS written confirmation of the
re-determination of such interest rate, which confirmation shall state the date
on which the applicable interest rate was re-determined for such Advance and the
re-determined interest rate.


Section 7.8  Borrower's Agreement.


The Borrower hereby agrees that each Advance made by FFB in accordance with an
RUS-approved Advance Request delivered to FFB shall reduce, by the amount of the
respective Advance made, FFB's remaining commitment in section 7.1 of this
Agreement to make Advances under the Bond.


ARTICLE 8
 
REPRESENTATIONS AND WARRANTIES BY THE BORROWER




The Borrower makes to FFB each of the representations and warranties made by the
Borrower to RUS in paragraphs (a), (b), (c), (d), (e), (f), (g), and (j) of
section 8.2 of the Bond Guarantee Agreement, and each of those representations
and
 
 
BOND PURCHASE AGREEMENT-page 15

--------------------------------------------------------------------------------

 
RUS
warranties of the Borrower are incorporated herein by reference as if set out in
full herein.


ARTICLE 9
 
BILLING BY FFB




Section 9.1  Billing Statements to the Borrower and RUS.


After making each Advance, FFB shall prepare a billing statement detailing the
amounts owed on the respective Advance and when such amounts are due.  FFB shall
deliver, by facsimile transmission, each such billing statement to the Borrower
and RUS.


Section 9.2  Failure to Deliver or Receive Billing Statements No Release.


Failure on the part of FFB to deliver any billing statement or failure on the
part of the Borrower or RUS to receive any billing statement shall not, however,
relieve the Borrower of any of its payment obligations under the Bond or this
Agreement or relieve RUS from any of its payment obligations under the RUS
Guarantee or this Agreement.


Section 9.3  FFB Billing Determinations Conclusive.


9.3.1  Acknowledgment and Consent.  The Borrower and RUS each acknowledge that
FFB has described to it the rounding methodology employed by FFB in calculating
the amount of accrued interest owed at any time on the Bond, and the Borrower
and RUS each consent to this methodology.


9.3.2  Agreement.  The Borrower and RUS each agree that any and all
determinations made by FFB shall be conclusive and binding upon the Borrower and
RUS with respect to the amount of accrued interest owed on the Bond determined
using this rounding methodology.


 
BOND PURCHASE AGREEMENT-page 16

--------------------------------------------------------------------------------

 
RUS
ARTICLE 10
 
PAYMENTS TO FFB AND RUS




Section 10.1  Manner and Timing of Payment.


Each amount that becomes due and owing on the Bond purchased under this
Agreement shall be paid when and as due, as provided in the Bond.


Section 10.2  Application of Payments.


10.2.1  Priority of Payments.  Each payment made on the Bond shall be applied,
first, to the payment of Late Charges (if any) payable under paragraphs 11 and
18 of the Bond, then to the payment of premiums (if any) payable under
paragraphs 16 and 17 of the Bond, then to the payment of unpaid accrued
interest, then on account of outstanding principal, and then to the payment of
the fee payable under paragraph 9 of the Bond.


10.2.2  Agreement between FFB and RUS.  RUS agrees to transfer to FFB payments
received by RUS under the Bond in such amounts as may be necessary to conform
with the priority of payment requirements contained in section 10.2.1 of this
Agreement.


ARTICLE 11
 
BORROWER'S PRIVILEGES TO PREPAY OR REFINANCE ADVANCES




Section 11.1  Automatic Application or Required Election.


The prepayment/refinancing privilege described in section 11.2 of this Agreement
shall apply automatically to each Advance that has a Maturity Date that will
occur before the fifth anniversary of the Requested Advance Date specified in
the respective Advance Request.  With respect to each Advance for which the
Borrower has selected a Maturity Date that will occur on or after the fifth
anniversary of the Requested Advance Date specified in the respective Advance
Request, the Borrower must elect, at the time of requesting the respective
Advance, the particular prepayment/refinancing privilege that is to apply to
such Advance from between the options described in sections 11.2 and 11.3 of
this Agreement.


 
BOND PURCHASE AGREEMENT-page 17

--------------------------------------------------------------------------------

 
RUS
Section 11.2  "Market Value Prepayment/Refinancing Privilege".


If the prepayment/refinancing privilege described in this section 11.2 applies
to an Advance (such privilege being the  "Market Value Prepayment/Refinancing
Privilege"), the Borrower shall have the privilege to prepay such Advance (as
provided in paragraph 16 of the Bond) or to refinance such Advance (as provided
in paragraph 17 of the Bond) at a prepayment or refinancing price that will
include, in either case, a premium (or discount credit) equal to the difference
between:


(a) the price for such Advance that would, if such Advance (including all unpaid
interest accrued thereon through the date of prepayment or refinancing, as the
case may be) were purchased by a third party and held to the "Maturity Date"
applicable to the Advance, produce a yield to the third-party purchaser for the
period from the date of purchase to such Maturity Date substantially equal to
the interest rate that would be set on a loan from the Secretary of the Treasury
to FFB to purchase an obligation having a payment schedule identical to the
payment schedule of such Advance for the period from the date of prepayment or
refinancing, as the case may be, to such Maturity Date; and


(b) the sum of:


(1) the outstanding principal amount of such Advance on the date of prepayment
or refinancing, as the case may be; and


(2) all unpaid interest accrued on such Advance through the date of prepayment
or refinancing, as the case may be,


(the difference between the price described in paragraph (a) of this section
11.2 and the sum of the amounts described in paragraph (b) of this section 11.2
being the "Market Value Premium (or Discount)"; if the price described in
paragraph (a) is greater than the sum of the amounts described in paragraph (b),
that difference is the premium; if the price described in paragraph (a) is less
than the sum of the amounts described in paragraph (b), that difference is the
discount credit).  The price described in paragraph (a) of this section 11.2
shall be calculated by the United States Department of the Treasury as of the
close of business on the second Business Day before the date of prepayment or
refinancing, as the
 
 
BOND PURCHASE AGREEMENT-page 18

--------------------------------------------------------------------------------

 
RUS
 case may be, using standard calculation methods of the United States Department
of the Treasury.  FFB shall provide the Borrower and RUS with written notice of
the price described in paragraph (a) of this section 11.2 promptly upon
completing the calculation.


Section 11.3  "Fixed Premium Prepayment/Refinancing Privilege".


11.3.1 Required Election and Selection.  If the prepayment/refinancing privilege
described in this section 11.3 applies to such Advance (such privilege being the
"Fixed Premium Prepayment/Refinancing Privilege"), the Borrower shall have the
privilege to prepay such Advance (as provided in paragraph 16 of the Bond) or to
refinance such Advance (as provided in paragraph 17 of the Bond) at a prepayment
or refinancing price that will include, in either case, a fixed premium
determined by FFB at the time of such prepayment or refinancing, based on both
the no-call period election described in section 11.3.2 of this Agreement and
the premium selection described in section 11.3.3 of this Agreement made by the
Borrower at the time of requesting such Advance.


11.3.2  "No-Call Period Election".  First, the Borrower must elect whether or
not the Fixed Premium Prepayment/ Refinancing Privilege that is to apply to the
respective Advance shall include a 5-year period during which such Advance shall
not be eligible for any prepayment or refinancing (such time period being a
"No-Call Period").  The options are:


(a) "yes" -- the Borrower elects to have the Fixed Premium
Prepayment/Refinancing Privilege include a 5-year No-Call Period, i.e., the
Borrower shall have the privilege to prepay the respective Advance (as provided
in paragraph 16 of the Bond) or to refinance such Advance (as provided in
paragraph 17 of the Bond) on or after (but not before):


(1) the fifth anniversary of the Requested Advance Date for such Advance (if
such fifth anniversary date is a Payment Date); or


(2) the first Payment Date to occur after the fifth anniversary of the Requested
Advance Date for such Advance (if such fifth anniversary date is not a Payment
Date),


 
BOND PURCHASE AGREEMENT-page 19

--------------------------------------------------------------------------------

 
RUS
(in either case, such date being the "First Call Date" for such Advance); or


(b) "no" -- the Borrower elects to have the Fixed Premium Prepayment/Refinancing
Privilege not include a 5-year No-Call Period, i.e., the Borrower shall have the
privilege to prepay the respective Advance (as provided in paragraph 16 of the
Bond) or to refinance such Advance (as provided in paragraph 17 of the Bond) on
any Business Day.


11.3.3  "Premium Selection".  Second, the Borrower must select the particular
fixed premium that will be required in connection with any prepayment or
refinancing of the respective Advance.  The options are:


(a) "10 percent premium declining over 10 years" -- the price for any prepayment
or refinancing of the respective Advance shall include a premium equal to 10
percent of the amount of principal being prepaid or refinanced, as the case may
be, multiplied by a fraction:


(1) the numerator of which is the number of Payment Dates that occur between:


(A) in the case of a prepayment, the date of prepayment (if such date is a
Payment Date) or the Payment Date immediately preceding the date of prepayment
(if the date of prepayment is not a Payment Date), and, in the case of a
refinancing, the date of refinancing, which date, in either case, shall be
included in computing the number of Payment Dates; and


(B) the tenth anniversary of the applicable First Call Date (if the Borrower
elected to have the prepayment/refinancing privilege include a 5-year No-Call
Period) or the tenth anniversary of the Requested Advance Date (if the Borrower
elected to have the prepayment/refinancing privilege not include a 5-year
No-Call Period), which date, in either case, shall be excluded in computing the
number of Payment Dates; and


 
BOND PURCHASE AGREEMENT-page 20

--------------------------------------------------------------------------------

 
RUS
(2) the denominator of which is 40,


and no premium on or after the tenth anniversary of the applicable First Call
Date (if the Borrower elected to have the prepayment/refinancing privilege
include a 5-year No-Call Period) or the tenth anniversary of the Requested
Advance Date (if the Borrower elected to have the prepayment/refinancing
privilege not include a 5-year No-Call Period);


(b) "5 percent premium declining over 5 years" -- the price for any prepayment
or refinancing of the respective Advance shall include a premium equal to
5 percent of the amount of principal being prepaid or refinanced, as the case
may be, multiplied by a fraction:


(1) the numerator of which is the number of Payment Dates that occur between:


(A) in the case of a prepayment, the date of prepayment (if such date is a
Payment Date) or the Payment Date immediately preceding the date of prepayment
(if the date of prepayment is not a Payment Date), and, in the case of a
refinancing, the date of refinancing, which date, in either case, shall be
included in computing the number of Payment Dates; and


(B) the fifth anniversary of the applicable First Call Date (if the Borrower
elected to have the prepayment/refinancing privilege include a 5-year No-Call
Period) or the fifth anniversary of the Requested Advance Date (if the Borrower
elected to have the prepayment/refinancing privilege not include a 5-year
No-Call Period), which date, in either case, shall be excluded in computing the
number of Payment Dates; and


(2) the denominator of which is 20,


and no premium on or after the fifth anniversary of the applicable First Call
Date (if the Borrower elected to have the prepayment/refinancing privilege
include a 5-year No-Call Period) or the fifth anniversary of the Requested
Advance Date (if the Borrower elected to have
 
 
BOND PURCHASE AGREEMENT-page 21

--------------------------------------------------------------------------------

 
RUS
 the prepayment/refinancing privilege not include a 5-year No-Call Period); or


(c) "par" -- the price for any prepayment or refinancing of the respective
Advance shall include no premium.


11.3.4  Standard for Calculating FFB Financing Options Fee for Fixed-Premium
Prepayment/Refinancing Privilege.  The fee assessed by FFB and payable by the
Borrower to have the Fixed-Premium Prepayment/Refinancing Privilege described in
this section 11.3 to apply to any Advance (such fee being an "FFB Financing
Options Fee") shall be established on the basis of the determination made by FFB
described in paragraph 6(d) of the Bond.


11.3.5  Calculation and Notification of FFB Financing Options Fee for
Fixed-Premium Prepayment/Refinancing Privilege.  FFB shall make the
determination described in section 11.3.4 of this Agreement for each Advance to
which the Borrower has elected to have the Fixed-Premium Prepayment/Refinancing
Privilege apply, at the time of the establishment of the particular basic
interest rate that is to apply to the respective Advance.  After making such
determination for each Advance, FFB shall notify the Borrower and RUS of the
particular FFB Financing Options Fee (expressed in terms of a basis point
increment) that is assessed by FFB and payable by such Borrower for such
Fixed-Premium Prepayment/Refinancing Privilege in the particular interest rate
confirmation notice relating to such Advance to be delivered by FFB in
accordance with section 7.7 of this Agreement.


Section 11.4  New Notices and Billing Statements After Refinancings.


In the event of a refinancing of any Advance, FFB shall provide the Borrower and
RUS with a new interest rate confirmation notice and a new billing statement
reflecting the new interest rate applicable to such Advance.


 
BOND PURCHASE AGREEMENT-page 22

--------------------------------------------------------------------------------

 
RUS
ARTICLE 12
 
BOND SERVICING AND RELATED DUTIES AND RIGHTS




Section 12.1  Custody of Bond.


Subject to section 15.4 of this Agreement, RUS shall have custody, as agent for
FFB, of the original Bond that has been purchased by FFB under this Agreement
until all amounts that are owed under the Bond have been paid in full or until
such time as actual possession of the original Bond has been requested by FFB.
If FFB requests RUS for actual possession of the original Bond, RUS shall
promptly deliver the original Bond to FFB.


Section 12.2  RUS Duties as Bond Servicer and Guarantor.


12.2.1  Bond Servicing To Be Performed by RUS.  Bond servicing shall be
performed by RUS, as agent for FFB, for so long as FFB shall be the Holder of
the Bond.  Payment by FFB for RUS's servicing of the Bond shall be made in
accordance with section 12.3 hereof.


12.2.2  Bond Servicing Duties.  As a part of servicing the Bond, RUS shall:


(a) serve as principal point of contact for the Borrower with respect to any
questions that the Borrower may have about its borrowings from FFB;


(b) hold, as agent for FFB, the original Bond in accordance with the terms of
section 12.1 hereof;


(c) prepare and deliver to the Borrower billing statements, which billing
statements shall reflect the terms of the billing statements prepared by FFB and
delivered to RUS showing amounts owed with respect to each Advance made under
the Bond;


(d) collect, as agent for FFB, all amounts paid by the Borrower under the Bond;
and


(e) turn over to FFB all amounts collected under clause (d) of this
section 12.2.2 when and as due under the Bond.


 
BOND PURCHASE AGREEMENT-page 23

--------------------------------------------------------------------------------

 
RUS
Section 12.3  Bond Servicing Fee.


RUS shall be compensated for performing the bond servicing described in this
article 12 by deducting from the fee assessed by FFB under paragraph 9 of the
Bond and collected by RUS an amount equal to the cost to RUS, as determined by
RUS, of performing the bond servicing, provided, however, that the cost to RUS
of performing bond servicing for any time period shall not exceed the fee
assessed by FFB under paragraph 9 of the Bond for the same time period.


Section 12.4  Liability and Rights of RUS as Guarantor.


12.4.1  Liability as Guarantor.  If the Bond is in payment default, RUS shall be
liable to FFB in accordance with the terms of the RUS Guarantee, without regard
to the sufficiency of the security or the remedies RUS may enforce against the
Borrower.


12.4.2  Rights as Guarantor.  In consideration of the RUS Guarantee, RUS shall
have the sole authority (vis-a-vis FFB), if the Bond is in payment default, in
respect of acceleration of the Bond, the exercise of other available remedies,
and the disposition of sums or property recovered.


Section 12.5  Bond Payments Made by RUS.


12.5.1  General.  RUS and FFB understand and agree that RUS, in its combined
capacity as both bond servicer and guarantor of the Bond, shall pay to FFB all
amounts due and owing under the Bond, when and as those amounts are due and
payable under the terms of the Bond.
 
(a) Bond Servicing Payments.  As bond servicer, RUS shall make payments by
turning over to FFB, when and as due under the Bond, all amounts that have been
collected by RUS under section 12.2.2(d) of this Agreement.


(b) Bond Guarantee Payments.  As guarantor, RUS shall pay to FFB, when and as
due under the Bond, the difference, if any, between the amounts that are owed to
FFB under the terms of the Bond and the amounts that have been collected under
section 12.2.2(d) of this Agreement.


12.5.2  RUS Payments To Be Made by Book Transfer.  RUS shall make each payment
under section 12.5.1 of this Agreement by internal transfer of funds on the
books of the
 
 
BOND PURCHASE AGREEMENT-page 24

--------------------------------------------------------------------------------

 
RUS
United States Department of the Treasury from the account of RUS to the account
of FFB specified by FFB from time to time.


12.5.3  Late Charges.  Subject to section 12.5.4 of this Agreement, in the event
that RUS shall fail to make any payment under section 12.5.1 of this Agreement
when and as that payment by RUS to FFB is due (any such amount being then an
"Overdue Amount"), the amount payable shall be that Overdue Amount with interest
thereon (such interest being the "Late Charge").  The Late Charge shall accrue
from the scheduled date of payment for the Overdue Amount (taking into account
any Business Day adjustments under the Bond) to the actual date on which payment
is made.  The Late Charge applicable to RUS shall be calculated in the same
manner as Late Charges applicable to the Borrower are calculated under the Bond.


12.5.4  Uncontrollable Cause.  In the event that RUS is prevented by an
Uncontrollable Cause from making any payment under section 12.5.1 of this
Agreement at the time or in the manner as RUS is required to make that payment,
then RUS shall make that payment as soon as the respective Uncontrollable Cause
ceases to prevent RUS from making that payment.  The amount that is then due and
owing that is not paid due to an Uncontrollable Cause for RUS shall bear
interest at the 91-day loan rate then established by FFB based on a
determination made by the Secretary of the Treasury pursuant to section 6(b) of
the FFB Act, such rate being subject to re-determination at 91-day intervals if
the amount due and owing is not paid.


12.5.5  No Modification of Times for Payment. Nothing in section 12.5.3 or
section 12.5.4 of this Agreement shall be construed as permitting or implying
that RUS may, without the prior written consent of FFB, modify, extend, alter,
or affect in any manner whatsoever (except as explicitly provided herein) the
right of FFB to receive any and all payments on account of the Bond when and as
due under the Bond.


12.5.6  Bond Assignment upon Payment in Full.  Upon payment by RUS to FFB of all
amounts required to be paid by RUS to FFB under section 12.5.1 of this Agreement
with respect to the Bond , FFB shall assign and transfer to RUS all rights held
by FFB in that Bond.


 
BOND PURCHASE AGREEMENT-page 25

--------------------------------------------------------------------------------

 
RUS
ARTICLE 13
 
AGREEMENTS AND OTHER RIGHTS OF RUS




Section 13.1  Delivery of Replacement Certificates Specifying Authorized RUS
Officials.


13.1.1  Annual Replacement Certificates.  Promptly after the commencement of
each fiscal year, RUS shall deliver to FFB a Certificate Specifying Authorized
RUS Officials, updated as appropriate, in replacement of the original such
certificate delivered pursuant to section 4.2(d) hereof.


13.1.2  Replacement Certificates within any Fiscal Year.  RUS may at any time
within any fiscal year deliver to FFB a revised Certificate Specifying
Authorized RUS Officials, updated as appropriate, in replacement of the annual
certificate delivered pursuant to section 13.1.1 hereof.


Section 13.2  Certain Agreements of RUS and FFB.


13.2.1  Agent for Compliance Purposes.  In the event that FFB shall become
subject to any duties under any applicable law or regulation solely because of
its providing or having provided financing under the Bond, RUS shall serve as
agent for FFB to the fullest extent permitted under that law or regulation in
connection with satisfying the requirements of that law or regulation.


13.2.2  RUS's Agreement Regarding Its Appointment as Agent for FFB.  Recognizing
the legitimate needs of FFB to ensure that RUS, as compliance agent for FFB, has
performed all duties to which FFB becomes subject under any applicable law or
regulation solely because of providing or having provided financing under the
Bond, and with RUS and FFB expressing their intent to cooperate in connection
with the exchange of information related thereto, RUS agrees:


(a) to deliver to representatives of FFB or its designate, when requested to do
so by FFB or its designate, actual possession of the original of any
certificate, report, document, or paper collected or prepared by RUS, as
compliance agent for FFB; or


(b) at the option of FFB, to permit representatives of FFB or its designate,
during reasonable business hours, to have access to, and to inspect and make
copies of, any and all certificates, reports, documents, or papers collected or
prepared by RUS, as compliance agent for FFB.


 
BOND PURCHASE AGREEMENT-page 26

--------------------------------------------------------------------------------

 
RUS
13.2.3  Litigation Cooperation.  When requested to do so by FFB, RUS shall
cooperate with FFB in the prosecution or defense of any litigation that FFB may
institute against any Person other than RUS or to which FFB is named as a party,
as the case may be, arising out of FFB providing or having provided financing
under the Bond.


Section 13.3  Reimbursement.


13.3.1  RUS's Agreement to Reimburse.  To the extent permitted by applicable law
and subject to the availability of funds, RUS agrees to reimburse FFB (but not
any successor, assignee or transferee of FFB) for any and all liabilities,
losses, costs, or expenses of any nature that may be imposed upon, incurred by,
or asserted against FFB by any Person other than RUS in any way relating to or
arising out of FFB providing or having provided financing under the Bond, but
specifically excluding any liability, loss, cost or expense relating to or
arising out of any sale, assignment, or other transfer by FFB, pursuant to
section 15.4 hereof, of all or any part of the Bond.


13.3.2  RUS's Agreement to Seek Appropriations.  In the event that no funds are
available to RUS at the time that RUS needs funds to reimburse FFB as
contemplated by section 13.3.1 hereof, RUS agrees that it will diligently seek
to obtain additional appropriations for that purpose.


13.3.3  FFB's Agreement to Deliver Notice.  Solely for the purpose of assisting
RUS in mitigating the extent of any reimbursement contemplated by section 13.3.1
hereof, FFB agrees that it will deliver notice to RUS of any and all
liabilities, losses, costs, or expenses imposed upon, incurred by, or asserted
against FFB promptly after FFB has actual knowledge of the imposition,
incurrence, or assertion of such liability, loss, cost, or expense.


Section 13.4  Effect of RUS's Nonperformance.
 
 
In the event that RUS shall fail to fulfill any of its agreements in this
article 13, FFB shall nevertheless continue to make Advances under the Bond
before the date of the respective failure.


Section 13.5  Right of RUS to Purchase Advances and Bonds.


13.5.1  RUS's Right.  Notwithstanding the provisions of the Bond, RUS may
purchase from FFB all or any portion of any Advance that has been made under the
Bond, or may purchase from FFB the Bond in its entirety, in either case in the
same manner, at the same price, and subject to the same limitations as shall be
applicable, under the terms of
 
 
BOND PURCHASE AGREEMENT-page 27

--------------------------------------------------------------------------------

 
RUS
the Bond, to a prepayment by the Borrower of all or any portion of any Advance
that has been made under the Bond, or a prepayment by the Borrower of the Bond
in its entirety, as the case may be.


13.5.2  Borrower's Acknowledgement of RUS's Right.  Notwithstanding the
provisions of the Bond, the Borrower acknowledges that RUS may purchase from FFB
all or any portion of any Advance that has been made under the Bond, or may
purchase from FFB the Bond in its entirety, in the same manner, at the same
price, and subject to the same limitations as shall be applicable, under the
terms of the Bond, to a prepayment by the Borrower of all or any portion of any
Advance made under the Bond, or a prepayment by the Borrower of the Bond in its
entirety, as the case may be.


ARTICLE 14
 
EFFECTIVE DATE, TERM, SURVIVAL



Section 14.1  Effective Date.


This Agreement shall be effective as of the date first above written.


Section 14.2  Term of Commitment to Make Advances.


The obligation of FFB under this Agreement to make Advances under the Bond
issued by the Borrower shall expire on the "Last Day for an Advance" specified
in the Bond.


Section 14.3  Survival.


14.3.1  Representations, Warranties, and Certifications.  All representations,
warranties, and certifications made by the Borrower in this Agreement, or in any
agreement, instrument, or certificate delivered pursuant hereto, shall survive
the execution and delivery of this Agreement, the purchasing of the Bond
hereunder, and the making of Advances thereunder.


14.3.2  Remainder of Agreement.  Notwithstanding the occurrence and passage of
the Last Day for an Advance, the remainder of this Agreement shall remain in
full force and effect until all amounts owed under this Agreement and the Bond
purchased by FFB under this Agreement have been paid in full.


 
BOND PURCHASE AGREEMENT-page 28

--------------------------------------------------------------------------------

 
RUS
ARTICLE 15
 
MISCELLANEOUS




Section 15.1  Notices. 


15.1.1  Addresses of the Parties. All notices and other communications hereunder
or under the Bond to be made to any party shall be in writing and shall be
addressed as follows:


To FFB:


Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220


Attention:  Manager


Telephone No.  (202) 622-2470
Facsimile No.    (202) 622-0707


To the Borrower:


National Rural Utilities Cooperative
  Finance Corporation
20701 Cooperative Way
Dulles, VA  20166


Attention:  Chief Financial Officer
 
Telephone:  (703) 467-1872
Facsimile:  (703) 467-5178


   with a copy to:


National Rural Utilities Cooperative
  Finance Corporation
20701 Cooperative Way
Dulles, VA  20166


Attention:  General Counsel
 
 
BOND PURCHASE AGREEMENT-page 29

--------------------------------------------------------------------------------

 
RUS
Telephone:  (703) 467-7404
Facsimile:  (703) 467-5651


To RUS:


Rural Utilities Service
U.S. Department of Agriculture
1400 Independence Avenue, SW
Washington, DC  20250


Attention:  Administrator


Telephone:  (202) 720-9540
Facsimile:  (202) 720-1725




The address, telephone number, or facsimile number for any party may be changed
at any time and from time to time upon written notice given by such changing
party to each other party hereto.


15.1.2  Permitted Means of Delivery.  A properly addressed Advance Request,
Advance Request Approval Notice, other notice, or other communication to FFB
shall be deemed to have been delivered if it is sent by facsimile (fax)
transmission.  A properly addressed notice or other communication to the
Borrower shall be deemed to have been delivered if it is sent by facsimile (fax)
transmission.  A properly addressed Advance Request, notice, or other
communication to RUS shall be deemed to have been delivered if it is sent by
facsimile (fax) transmission, provided that RUS shall receive the original of
such faxed Advance Request, notice, or other communication within 5 Business
Days.


15.1.3  Effective Date of Delivery.  A properly addressed notice or other
communication shall be deemed to have been "delivered" for purposes of this
Agreement:


(a) if made by personal delivery, on the date of such personal delivery;


(b) if mailed by first class mail, registered or certified mail, express mail,
or by any commercial overnight courier service, on the date that such mailing is
received;


(c) if sent by facsimile (fax) transmission:


 
BOND PURCHASE AGREEMENT-page 30

--------------------------------------------------------------------------------

 
RUS
(1) if the transmission is received and receipt confirmed before 4:00 p.m.
(Washington, DC, time) on any Business Day, on the date of such transmission;
and


(2) if the transmission is received and receipt confirmed after 4:00 p.m.
(Washington, DC, time) on any Business Day or any day that is not a Business
Day, on the next Business Day.


15.1.4  Notices to FFB to Contain FFB Identification References.  All notices to
FFB making any reference to either the Bond or any Advance made thereunder shall
identify the Bond or such Advance by the Bond Identifier or the respective
Advance Identifier, as the case may be, assigned by FFB to the Bond or such
Advance.


Section 15.2  Amendments.


15.2.1  This Agreement.  No provision of this Agreement may be amended,
modified, supplemented, waived, discharged, or terminated orally but only by an
instrument in writing duly executed by each of the parties hereto.


15.2.2  Bond Guarantee Agreement.  RUS and the Borrower agree that they will not
enter into any amendment, modification, or waiver of section 9.9 of the Bond
Guarantee Agreement, or the consequences of a breach thereof, without the prior
written consent of FFB.


Section 15.3  Successors and Assigns. 


This Agreement shall be binding upon and inure to the benefit of each of FFB,
the Borrower, and RUS, and each of their respective successors and assigns.


Section 15.4  Sale or Assignment of Bond.


15.4.1  Sale or Assignment Permitted.  Subject to the agreement in the
immediately following sentence, FFB may sell, assign, or otherwise transfer all
or any part of the Bond or any participation share thereof.  FFB agrees not to
sell, assign, or otherwise transfer all or any part of the Bond or all or any
part of the right to receive the principal of and interest on the Bond or any
participation share thereof to a purchaser, assignee, or transferee that is not
an agency or instrumentality of the United States or a trust fund or other
government account under the authority or control of the United States or any
officer or officers
 
 
BOND PURCHASE AGREEMENT-page 31

--------------------------------------------------------------------------------

 
RUS
 thereof until such time as FFB and RUS have agreed upon mutually satisfactory
arrangements for the servicing of the right to receive principal and interest
payments on the Bond or Bonds and for making claims under the RUS Guarantee when
FFB is not the Holder.


15.4.2  Notice of Sale, Etc.  FFB will deliver to the Borrower and RUS written
notice of any sale, assignment, or other transfer of the Bond promptly after any
such sale, assignment, or other transfer.


15.4.3  Manner of Payment after Sale.  Any sale, assignment, or other transfer
of all or any part of the Bond may provide that, following such sale,
assignment, or other transfer, payments on the Bond, with the exception of the
fee described in paragraph 9 of the Bond, shall be made in the manner specified
by the respective purchaser, assignee, or transferee, as the case may
be.  Payments of the fee described in paragraph 9 of the Bond shall be made in
the manner specified by FFB in the written notice of the sale, assignment, or
other transfer delivered by FFB to the Borrower and RUS as provided in section
15.4.2 of this Agreement.


15.4.4  Replacement Bonds.


(a) Borrower's Agreement.  The Borrower agrees:


(1) to issue a replacement Bond or Bonds with the same aggregate principal
amount, interest rate, maturity, and other terms as each respective Bond or
Bonds sold, assigned, or transferred pursuant to section 15.4.1 of this
Agreement; provided, however, that, when requested by the respective purchaser,
assignee, or transferee, such replacement Bond or Bonds shall provide that
payments thereunder shall be made in the manner specified by such purchaser,
assignee, or transferee; and provided, further, however, that upon delivery of
such replacement Bond, the Borrower shall be released and discharged from any
further liability on account of the sold, assigned, or transferred Bond; and
provided, further, however, that the Bond being replaced shall be surrendered to
the Borrower for cancellation; and


(2) to effect the change in ownership on its records and on the face of each
such replacement
 
 
BOND PURCHASE AGREEMENT-page 32

--------------------------------------------------------------------------------

 
RUS
Bond issued, upon receipt of each Bond or Bonds so sold, assigned, or
transferred.


(b) RUS's Agreement.  If FFB elects to sell, assign, or transfer all or any part
of the Bond or any participation share thereof, and if the respective purchaser,
assignee, or transferee requests the Borrower to issue a replacement Bond or
Bonds as provided in section 15.4.4(a) of this Agreement, RUS agrees that it
will, upon the written request of FFB, execute and deliver an RUS Guarantee of
the replacement Bond in replacement of the RUS Guarantee of the sold, assigned,
or transferred Bond.


(c) FFB's Agreement.  FFB agrees that, upon delivery by RUS of a replacement RUS
Guarantee as provided in section 15.4.4(b) of this Agreement, RUS shall be
released and discharged from any further liability on account of the RUS
Guarantee of the sold, assigned, or transferred Bond.


Section 15.5  Forbearance Not a Waiver.


Any forbearance on the part of FFB from enforcing any term or condition of this
Agreement shall not be construed to be a waiver of such term or condition or
acquiescence by FFB in any failure on the part of Borrower to comply with or
satisfy such term or condition.


Section 15.6  Rights Confined to Parties.


Nothing expressed or implied herein is intended or shall be construed to confer
upon, or to give to, any Person other than FFB, the Borrower, and RUS, and their
respective successors and permitted assigns, any right, remedy, or claim under
or by reason of this Agreement or of any term, covenant, or condition hereof,
and all of the terms, covenants, conditions, promises, and agreements contained
herein shall be for the sole and exclusive benefit of FFB, the Borrower, and
RUS, and their respective successors and permitted assigns.


Section 15.7  Governing Law.


This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
United States of America and not the law of the several States.


 
BOND PURCHASE AGREEMENT-page 33

--------------------------------------------------------------------------------

 
RUS
Section 15.8  Severability.


Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not of itself invalidate or render unenforceable such
provision in any other jurisdiction.


Section 15.9  Headings.


The descriptive headings of the various articles, sections, and subsections of
this Agreement were formulated and inserted for convenience only and shall not
be deemed to affect the meaning or construction of the provisions hereof.


Section 15.10  Counterparts. 


This Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute but one and the same instrument.


 
BOND PURCHASE AGREEMENT-page 34

--------------------------------------------------------------------------------

 
RUS


IN WITNESS WHEREOF, FFB, the Borrower, and RUS have each caused this Agreement
to be executed as of the day and year first above mentioned.




FEDERAL FINANCING BANK
   ("FFB")




By:    /s/ GARY GRIPPO


Name:  Gary Grippo

Title:    Vice President and Treasurer






NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   (the "Borrower")





By:     _______________________


Name:  Sheldon C. Petersen

Title:   Governor and 
                    Chief Executive Officer




ADMINISTRATOR of the
RURAL UTILITIES SERVICE
   ("RUS")





By:     _______________________


Name:   John C. Padalino

Title:    Administrator


 
BOND PURCHASE AGREEMENT-page 35

--------------------------------------------------------------------------------

 
RUS


IN WITNESS WHEREOF, FFB, the Borrower, and RUS have each caused this Agreement
to be executed as of the day and year first above mentioned.




FEDERAL FINANCING BANK
   ("FFB")




By: _______________________

Name: Gary Grippo

Title: Vice President and Treasurer






NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   (the "Borrower")





By: /s/ SHELDON C. PETERSEN

Name: Sheldon C. Petersen

Title:   Governor and
                    Chief Executive Officer




ADMINISTRATOR of the
RURAL UTILITIES SERVICE
   ("RUS")





By: _______________________


Name: John C. Padalino

Title: Administrator
 
 
BOND PURCHASE AGREEMENT-page 35

--------------------------------------------------------------------------------

 
RUS
 
IN WITNESS WHEREOF, FFB, the Borrower, and RUS have each caused this Agreement
to be executed as of the day and year first above mentioned.




FEDERAL FINANCING BANK
   ("FFB")




By: _______________________

 
Name: Gary Grippo

Title: Vice President and Treasurer






NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   (the "Borrower")





By: _______________________

Name: Sheldon C. Petersen

Title: Governor and
                                  Chief Executive Officer




ADMINISTRATOR of the
RURAL UTILITIES SERVICE
   ("RUS")





By: /s/ JOHN C. PADALINO


Name: John C. Padalino

Title: Administrator
 
 
BOND PURCHASE AGREEMENT-page 35

--------------------------------------------------------------------------------

 
RUS


 




EXHIBIT A


TO


BOND PURCHASE AGREEMENT








FORM


OF


ADVANCE REQUEST




 
 

--------------------------------------------------------------------------------

 
RUS


ADVANCE REQUEST
(RUS APPROVAL REQUIRED)
 
****************************************************************


REFER TO RURAL UTILITIES SERVICE (RUS) REGULATIONS AND INSTRUCTIONS FOR A
DESCRIPTION OF (1) THE OTHER FORMS AND MATERIALS THAT ARE REQUIRED IN CONNECTION
WITH EACH REQUEST FOR AN ADVANCE, AND (2) THE TIME LIMITS FOR SUBMITTING THOSE
FORMS AND MATERIALS AND THIS ADVANCE REQUEST TO RUS.


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM (TOGETHER WITH ALL OTHER FORMS AND
MATERIAL REQUIRED BY RUS) TO RUS AT THE ADDRESS OF THE CONTACT OFFICE INDICATED
BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


****************************************************************
 
 
ADVANCE REQUEST (RUS APPROVAL REQ ' D) - page 1

--------------------------------------------------------------------------------

 
RUS
ADVANCE REQUEST




Manager
Federal Financing Bank




Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation




FFB Bond Identifier: _____________________1


The undersigned, as an authorized officer of the Borrower, hereby requests FFB
to make an advance of funds ("this Advance") under, pursuant to, and in
accordance with the applicable terms of the Bond.


The undersigned further requests that this Advance be made as follows:




      1.           Requested Advance Amount: $_____________________2




      2.           Requested Advance Date: _____________________3
 



--------------------------------------------------------------------------------

1Insert the Bond Identifier that FFB assigned to the Bond (as provided in
section 5.1(a)(2) of the Bond Purchase Agreement referred to in the Bond).


2Insert the particular amount of funds that the Borrower requests to be
advanced, which amount must satisfy the condition specified in section 7.3.4 of
the Bond Purchase Agreement referred to in the Bond.


3Insert the particular calendar date that the Borrower requests to be date on
which this Advance is to be made, which date must meet the criteria for
Requested Advance Dates specified in section 7.3.1(a)(3) of the Bond Purchase
Agreement referred to in the Bond.

 
ADVANCE REQUEST (RUS APPROVAL REQ ' D) - page 2

--------------------------------------------------------------------------------

 
RUS


3.           Wire Instructions:




A.  CORRESPONDENT BANK (if any) FOR PAYEE'S BANK:


Name of financial institution                ______________________________


Address of financial institution           ______________________________


ABA number of financial institution    ______________________________




B.  PAYEE'S BANK AND ACCOUNT:


Name of financial institution                ______________________________


Address of financial institution           _____________________________


ABA number of financial institution    ______________________________


Account name              ______________________________


Account number          ______________________________


Taxpayer ID number         ______________________________






4.           Maturity Date:  _____________________4




5.
Principal Repayment Method:





[SELECT 1 OF THE FOLLOWING 3 METHODS FOR THE REPAYMENT OF PRINCIPAL.]




   "P" for the "equal principal installments" method
 
   "G" for "graduated principal installments" method
 

--------------------------------------------------------------------------------

4Insert the particular calendar date that the Borrower selects to be the date on
which this Advance is to mature, which date must meet all of the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.


 
ADVANCE REQUEST (RUS APPROVAL REQ ' D) - page 3

--------------------------------------------------------------------------------

 
RUS
"L" for the "level debt service" method
 
6.           Prepayment/Refinancing Privilege:


 
If (and only if) the Borrower selects, as the "Maturity Date" for this Advance,
a date that will occur on or after the fifth anniversary of the "Requested
Advance Date," then the Borrower must elect 1 of the following 2 alternative
prepayment/refinancing privileges.



 

 
Alternative Prepayment/Refinancing
 
5

 
Privileges:


         "M" for the "Market Value Prepayment/      
                  Refinancing Privilege


         "F" for the "Fixed Premium Prepayment/
                       Refinancing Privilege




If (and only if) the Borrower elects the "Fixed Premium Prepayment/ Refinancing
Privilege," then the Borrower must elect 1 of the following 2 alternative
no-call period options.



 
Alternative No-Call Period Options:
 
6


"Y" for "yes," if the privilege is   
    to include a 5-year No-Call Period
 
"N" for "no," if the privilege is not
                   to include a 5-year No-Call Period
 

--------------------------------------------------------------------------------

  
5Insert in the box "M" if the Borrower elects to have the Market Value
Prepayment/Refinancing Privilege apply to this Advance. Insert in the box "F" if
the Borrower elects to have a Fixed Premium Prepayment/Refinancing Privilege
apply to this Advance.
 
           6Insert in the box "Y" if the Borrower elects to have the Fixed
Premium Prepayment/Refinancing Privilege include a 5-year No-Call Period during
which this Advance will not be eligible for prepayment or refinancing. Insert in
the box "N" if the Borrower elects to have the Fixed Premium
Prepayment/Refinancing Privilege not include any 5-year No-Call Period, i.e.
this Advance will be eligible for prepayment or refinancing on any Business day.
 
 
ADVANCE REQUEST (RUS APPROVAL REQ ' D) - page 4

--------------------------------------------------------------------------------

 
RUS
If (and only if) the Borrower elects the "Fixed Premium Prepayment/ Refinancing
Privilege, then the borrower must select 1 of the following 3 alternative
premium options.



 
Alternative Premium Options:
 
7

 
   "X" for 10% premium declining over
            10
years                                                                                                                         
 
   "V" for 5% premium declining over
  5 years


   "P" for par (no premium)
 

--------------------------------------------------------------------------------

 
7Insert in the box "X" if the Borrower selects a 10% premium declining over 10
years as the premium option for the Fixed Premium Prepayment/Refinancing
Privilege that is to apply to this Advance. Insert in the box "V" if the
Borrower selects a 5% premium declining over 5 years as the premium option for
the Fixed Premium Prepayment/Refinancing Privilege that is to apply to this
Advance. Insert in the box "P" if the Borrower selects par (no premium) as the
premium option for the Fixed Premium Prepayment/Refinancing Privilege that is to
apply to this Advance.




 
ADVANCE REQUEST (RUS APPROVAL REQ ' D)  - page 5

--------------------------------------------------------------------------------

 
RUS


The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Advance Request on behalf of the Borrower is valid and
in full force and effect on the date hereof.


NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________






NOTICE OF RUS APPROVAL OF
ADVANCE REQUEST


Notice is hereby given to FFB that the preceding Advance Request made by the
Borrower identified therein has been approved by RUS for purposes of the Bond
identified therein.




 FOR ACCOUNTING
 USE ONLY:
 
 RUS Budget
 Account
 Number
 
 ____________
 
 
ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee



 
By:     _______________________


Name:   ______________________


Title:  _______________________
 
Date:   ______________________
 
 
ADVANCE REQUEST (RUS APPROVAL REQ ' D) - page 6

--------------------------------------------------------------------------------

 
RUS




 
EXHIBIT B


TO


BOND PURCHASE AGREEMENT








FORM


OF


BOND




 
 

--------------------------------------------------------------------------------

 
RUS


 
 FOR FFB USE ONLY:
 
 Bond Identifier:
 
 CFC-0007
 
 Purchase Date:
 
 November 21, 2013
 
 
 
Bond
Date November 21, 2013


Place
of
Issue Washington, DC


Last Day
for an
Advance (¶3) October 15, 2016


Maximum
Principal
Amount (¶4) $500,000,000.00
         Final
Maturity
Date (¶5) October 15, 2036

   

                           
 
FUTURE ADVANCE BOND
SERIES G



1.
Promise to Pay.

 
FOR VALUE RECEIVED, NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a
cooperative association existing under the laws of the District of Columbia (the
"Borrower," which term includes any successors or assigns) promises to pay the
FEDERAL FINANCING BANK ("FFB"), a body corporate and instrumentality of the
United States of America (FFB, for so long as it shall be the holder of this
Bond, and any successor or assignee of FFB, for so long as such successor or
assignee shall be the holder of this Bond, being the "Holder"), at the times, in
the manner, and with interest at the rates to be established as hereinafter
provided, such amounts as may be advanced from time to time by FFB to the
Borrower under this Bond (each such amount being an "Advance", and more than one
such amount being "Advances").


2.
Reference to Certain Agreements.



(a)  Bond Purchase Agreement.  This Bond is the "Bond" referred to in, and
entitled to the benefits of, the Series G Bond Purchase Agreement dated as of
even date herewith, made by and among FFB, the Borrower, and the Administrator
of the Rural
 
 
BOND - page 1

--------------------------------------------------------------------------------

 
RUS
Utilities Service, a Rural Development agency of the United States Department of
Agriculture ("RUS") (such agreement, as it may be amended, supplemented, and
restated from time to time in accordance with its terms, being the "Bond
Purchase Agreement").


(b) Bond Guarantee Agreement.  This Bond is the "Bond" referred to in, and
entitled to the benefits of, the Amended, Restated and Consolidated Bond
Guarantee Agreement dated as of December 13, 2012, as supplemented by Supplement
No. 1 dated as of even date herewith, made between RUS and the Borrower (such
agreement, as it may be amended, supplemented, and restated from time to time in
accordance with its terms, being the "Bond Guarantee Agreement").


(c) Pledge Agreement.  This Bond is the "Bond" referred to in the Amended,
Restated and Consolidated Pledge Agreement dated as of December 13, 2012, made
among the Borrower, RUS, and U.S. Bank Trust National Association, a national
association (such agreement, as it may be amended, supplemented, and restated
from time to time in accordance with its terms, being the "Pledge Agreement").


3.
Advances; Advance Requests; RUS Approval Requirement; Last Day for an Advance.



(a) Subject to the terms and conditions of the Bond Purchase Agreement, FFB
shall make Advances to the Borrower from time to time under this Bond, in each
case upon delivery to FFB of a written request by the Borrower for an Advance
under this Bond, in the form of request attached to the Bond Purchase Agreement
as Exhibit A thereto (each such request being an "Advance Request") and
completed as prescribed in section 7.3.1 of the Bond Purchase Agreement.


(b) To be effective, an Advance Request must first be delivered to RUS for
approval and be approved by RUS in writing, and such Advance Request, together
with written notification of RUS's approval thereof (each such notification
being an "Advance Request Approval Notice"), must be received by FFB consistent
with the advance notice requirements prescribed in sections 7.3.1(c) and
7.3.2(b) of the Bond Purchase Agreement.


(c) FFB shall make each requested Advance on the particular calendar date that
the Borrower requested in the respective Advance Request to be the date on which
the respective Advance is to be made (such date being the "Requested Advance
Date" for such Advance), subject to the provisions of the Bond Purchase
Agreement describing certain circumstances under which a requested Advance shall
be made on a later date; provided, however, that no Advance shall be made under
this Bond after the particular date specified on page 1 of this Bond as being
the "Last Day for an Advance."


 
BOND - page 2

--------------------------------------------------------------------------------

 
RUS


4.
Principal Amount of Advances; Maximum Principal Amount.

 
The principal amount of each Advance shall be the particular dollar amount that
the Borrower specified in the respective Advance Request as the "Requested
Advance Amount" for the respective Advance; provided, however, that the
aggregate principal amount of all Advances made under this Bond shall not exceed
the particular amount specified on page 1 of this Bond as being the "Maximum
Principal Amount."


5.
Maturity Dates for Advances.



Subject to paragraph 15 of this Bond, each Advance shall mature on the
particular calendar date that the Borrower selected in the respective Advance
Request to be the date on which the respective Advance is to mature (such date
being the "Maturity Date" for such Advance), provided that such Maturity Date
meets all of the criteria for Maturity Dates prescribed in section 7.3.1(a)(5)
of the Bond Purchase Agreement.
 
6.
Computation of Interest on Advances.

 
(a) Subject to paragraphs 11 and 16 of this Bond, interest on the outstanding
principal of each Advance shall accrue from the date on which the respective
Advance is made to the date on which such principal is due.


(b) Interest on each Advance shall be computed on the basis of (1) actual days
elapsed from (but not including) the date on which the respective Advance is
made (for the first payment of interest due under this Bond for such Advance) or
the date on which the payment of interest was last due (for all other payments
of interest due under this Bond for such Advance), to (and including) the date
on which the payment of interest is next due; and (2) a year of 365 days (except
in calendar years including February 29, when the basis shall be a 366-day
year).


(c) The basic interest rate for each Advance shall be established by FFB, as of
the date on which the respective Advance is made, on the basis of the
determination made by the Secretary of the Treasury pursuant to section 6(b) of
the Federal Financing Bank Act of 1973, as amended (codified at 12 U.S.C. § 2281
et seq.) (the "FFB Act"); provided, however, that the shortest maturity used as
the basis for any rate determination shall be the remaining maturity of the most
recently auctioned  United States Treasury bills having the shortest maturity of
all United States Treasury bills then being regularly auctioned.
 
           (d) In the event that (1) the Borrower has selected for any Advance a
Maturity Date that will occur on or after the fifth anniversary of the Requested
Advance Date for such Advance, and (2) the Borrower has elected for such Advance
a prepayment/ refinancing privilege described in section 11.3 of the Bond
 
 
BOND - page 3

--------------------------------------------------------------------------------

 
RUS
 Purchase Agreement, then the interest rate for such Advance shall also include
a price (expressed in terms of a basis point increment to the applicable basic
interest rate) for the particular prepayment/refinancing privilege that the
Borrower selected, which price shall be established by FFB on the basis of a
determination made by FFB as to the difference between (A) the estimated market
yield of a notional obligation if such obligation were to (i) be issued by the
Secretary of the Treasury, (ii) have a maturity comparable to the maturity of
such Advance, and (iii) include a prepayment and refinancing privilege identical
to the particular prepayment/refinancing privilege that the Borrower elected for
such Advance, and (B) the estimated market yield of a notional obligation if
such obligation were to (i) be issued by the Secretary of the Treasury, (ii)
have a maturity comparable to the maturity of such Advance, but (iii) not
include such prepayment and refinancing privilege.


7.           Payment of Interest; Payment Dates.


Interest accrued on the outstanding principal amount of each Advance shall be
due and payable quarterly on January 15, April 15, July 15, and October 15 of
each year (each such day being a "Payment Date"), beginning on the first Payment
Date to occur after the date on which the respective Advance is made, up through
and including the Maturity Date of such Advance; provided, however, that with
respect to each Advance that is made in the 30-day period immediately preceding
any Payment Date, payments of accrued interest on the outstanding principal
amount of the respective Advance shall be due beginning on the second Payment
Date to occur after the date on which such Advance is made.


8.           Repayment of Principal; Principal Repayment Options.



(a) The principal amount of each Advance shall be payable in quarterly
installments, which installments shall be due beginning on the first Payment
Date to occur after the date on which the respective Advance is made, and shall
be due on each Payment Date to occur thereafter until the principal amount of
the respective Advance is repaid in full on or before the particular date
specified on page 1 of this Bond as being the "Final Maturity Date" (such date
being the "Final Maturity Date"); provided, however, that with respect to each
Advance that is made in the 30-day period immediately preceding any Payment
Date, principal installments shall be due beginning on the second Payment Date
to occur after the date on which the respective Advance is made.


(b) In the respective Advance Request for each Advance, the Borrower must also
select a method for the repayment of principal of such Advance from among the
following options:


 
BOND - page 4

--------------------------------------------------------------------------------

 
RUS
(1) "equal principal installments" -- the amount of each quarterly principal
installment shall be substantially equal to the amount of every other quarterly
principal installment and shall be sufficient, when added to all other such
quarterly installments of equal principal, to repay the principal amount of
such  Advance in full on the Final Maturity Date (notwithstanding the fact that
the Borrower may have selected a Maturity Date for such  Advance that will occur
before the Final Maturity Date);


(2) "graduated principal installments" -- the amount of each of the first
one-third (or nearest number of payments that rounds to one-third) of the total
number of quarterly principal installments shall be substantially equal to
one-half of the amount of each of the remaining quarterly principal
installments, and shall be sufficient, when added to all other such quarterly
installments of graduated principal, to repay the principal amount of
such  Advance in full on the Final Maturity Date (notwithstanding the fact that
the Borrower may have selected a Maturity Date for such  Advance that will occur
before the Final Maturity Date); or


(3) "level debt service" -- the amount of each quarterly payment consisting of a
principal installment and accrued interest shall be substantially equal to the
amount of every other quarterly payment consisting of a principal installment
and accrued interest, and shall be sufficient, when added to all other such
level quarterly payments consisting of a principal installment and accrued
interest, to repay the principal amount of such  Advance in full on the Final
Maturity Date (notwithstanding the fact that the Borrower may have selected a
Maturity Date for such  Advance that will occur before the Final Maturity Date).


(c) For each  Advance, the amount of principal that shall be due and payable on
each of the dates specified in subparagraph (a) of this paragraph 8 shall be the
amount of the principal installment due under a principal repayment schedule for
the respective  Advance that is computed in accordance with the principles of
the particular method for the repayment of principal that is selected by the
Borrower for such  Advance from among the options described in subparagraph (b)
of this paragraph 8.  Except at the times described in the immediately following
sentence, the method for the repayment of principal that is selected by the
Borrower for any  Advance, and the resulting principal repayment schedule that
is so computed for such  Advance, may not be changed.  Notwithstanding the
foregoing, with respect to each  Advance for which the Borrower has selected a
Maturity Date that will occur before the Final Maturity Date, the Borrower may
change the particular method for the repayment of principal that was selected by
the Borrower for the respective  Advance from either the "equal principal
installments" method or the "graduated principal installments"
 
 
BOND - page 5

--------------------------------------------------------------------------------

 
RUS
 method to the "level debt service" method at the time (if ever) that the
Borrower elects to extend the maturity of such  Advance (as provided in
paragraph 15 of this Bond), effective as of the effective date of such maturity
extension, or at the time (if ever) that the Borrower elects to refinance the
outstanding principal amount of such  Advance (as provided in paragraph 18 of
this Bond), effective as of the effective date of such refinancing, and the
principal repayment schedule for such  Advance shall thereupon be newly computed
in accordance with the "level debt service" method for the repayment of
principal.  After the Borrower has selected the Final Maturity Date as the
Maturity Date for any  Advance, the Borrower may so change the particular method
for the repayment of principal of any  Advance, and the principal repayment
schedule for such  Advance shall be so newly computed, only at the time (if
ever) that the Borrower elects to refinance the outstanding principal amount of
such  Advance (as provided in paragraph 18 of this Bond), effective as of the
effective date of such refinancing.


(d) With respect to each Advance that has a Maturity Date that will occur before
the Final Maturity Date, the entire unpaid principal amount of the respective
Advance shall be payable on such Maturity Date, subject to extensions of the
maturity of such Advance (as provided in paragraph 15 of this Bond).


(e) Notwithstanding which of the methods for the repayment of principal
described in subparagraph (b) of this paragraph 8 is selected by the Borrower
for any  Advance, the aggregate of all quarterly payments of principal and
interest on such  Advance shall be such as will repay the entire principal
amount of such  Advance, and pay all interest accrued thereon, on or before the
Final Maturity Date.


9.           Fee.


(a)  A fee to cover expenses and contingencies, assessed by FFB pursuant to
section 6(c) of the FFB Act, shall accrue on the outstanding principal amount of
each Advance for the period from the date on which the respective Advance is
made to the date on which the principal amount of such Advance is due, not
taking into account any maturity extensions permitted by paragraph 15 of this
Bond (such period being the "Advance Period").


(b) The fee on each Advance shall be:


(1) 22.5 basis points (0.225%) per annum of the unpaid principal balance of such
Advance for an Advance Period of a year or less;


(2) 27.5 basis points (0.275%) per annum of the unpaid principal balance of such
Advance for an Advance Period greater than a year but no more than 5 years; and


 
BOND - page 6

--------------------------------------------------------------------------------

 
RUS
(3) 35 basis points (0.35%) per annum of the unpaid principal balance of such
Advance for an Advance Period greater than 5 years.


(c) The fee on each Advance shall be computed in the same manner as accrued
interest is computed under paragraph 6(b) of this Bond, and shall be due and
payable at the same times as accrued interest is due and payable under paragraph
7 of this Bond (adjusted as provided in paragraph 10 of this Bond if a Payment
Date is not a Business Day).  The fee on each Advance shall be credited to RUS
as required by section 505(c) of the Federal Credit Reform Act of 1990, as
amended (codified at 2 U.S.C. § 661d(c)).
 
10.           Business Days.


(a) Whenever any Payment Date, the Maturity Date for any Advance, or the Final
Maturity Date shall fall on a day on which either FFB or the Federal Reserve
Bank of New York is not open for business, the payment that would otherwise be
due on such Payment Date, Maturity Date, or Final Payment Date, as the case may
be, shall be due on the first day thereafter on which FFB and the Federal
Reserve Bank of New York are both open for business (any such day being a
"Business Day").


(b) In the event that any Payment Date falls on a day other than a Business Day,
then the extension of time for making the payment that would otherwise be due on
such Payment Date shall be (1) taken into account in establishing the interest
rate for the respective Advance, (2) included in computing interest due in
connection with such payment, and (3) excluded in computing interest due in
connection with the next payment.


(c) In the event that the Maturity Date for any Advance or the Final Maturity
Date falls on a day other than a Business Day, then the extension of time for
making the payment that would otherwise be due on such Maturity Date or the
Final Maturity, as the case may be, shall be (1) taken into account in
establishing the interest rate for such Advance, and (2) included in computing
interest due in connection with such payment.


11.  Late Payments.


(a) In the event that any payment of any amount owing under this Bond is not
made when and as due (any such amount being then an "Overdue Amount"), then the
amount payable shall be such Overdue Amount plus interest thereon (such interest
being the "Late Charge") computed in accordance with this subparagraph (a).


(1) The Late Charge shall accrue from the scheduled date of payment for the
Overdue Amount (taking into account
 
 
BOND - page 7

--------------------------------------------------------------------------------

 
RUS
paragraph 10 of this Bond) to the date on which payment is made.


(2) The Late Charge shall be computed on the basis of (A) actual days elapsed
from (but not including) the scheduled date of payment for such Overdue Amount
(taking into account paragraph 10 of this Bond) to (and including) the date on
which payment is made, and (B) a year of 365 days (except in calendar years
including February 29, when the basis shall be a 366-day year).


(3) The Late Charge shall accrue at a rate (the "Late Charge Rate") equal to one
and one-half times the rate to be determined by the Secretary of the Treasury
taking into consideration the prevailing market yield on the remaining maturity
of the most recent auctioned 13-week United States Treasury bills.


(4) The initial Late Charge Rate shall be in effect until the earlier to occur
of either (A) the date on which payment of the Overdue Amount and the amount of
accrued Late Charge is made, or (B) the first Payment Date to occur after the
scheduled date of payment for such Overdue Amount.  In the event that the
Overdue Amount and the amount of the accrued Late Charge are not paid on or
before such Payment Date, then the amount payable shall be the sum of the
Overdue Amount and the amount of the accrued Late Charge, plus a Late Charge on
such sum accruing at a new Late Charge Rate to be then determined in accordance
with the principles of clause (3) of this subparagraph (a).  For so long as any
Overdue Amount remains unpaid, the Late Charge Rate shall be re-determined in
accordance with the principles of clause (3) of this subparagraph (a) on each
Payment Date to occur thereafter, and shall be applied to the Overdue Amount and
all amounts of the accrued Late Charge to the date on which payment of the
Overdue Amount and all amounts of the accrued Late Charge is made.


(b) Nothing in subparagraph (a) of this paragraph 11 shall be construed as
permitting or implying that the Borrower may, without the written consent of
FFB, modify, extend, alter or affect in any manner whatsoever (except as
explicitly provided herein) the right of FFB to receive any and all payments on
account of this Bond on the dates specified in this Bond.


12.           Final Due Date.


Notwithstanding anything in this Bond to the contrary, all amounts outstanding
under this Bond remaining unpaid as of the Final Maturity Date shall be due and
payable on the Final Maturity Date.


 
BOND - page 8

--------------------------------------------------------------------------------

 
RUS
13.           Manner of Making Payments.


(a) For so long as FFB is the Holder of this Bond and RUS is the bond servicing
agent for FFB (as provided in the Bond Purchase Agreement), each payment under
this Bond shall be paid in immediately available funds by electronic funds
transfer to the account of the United States Treasury (for credit to the
subaccount of RUS, as bond servicing agent for FFB) maintained at the Federal
Reserve Bank of New York specified by RUS in a written notice to the Borrower,
or to such other account as may be specified from time to time by RUS in a
written notice to the Borrower.


(b) In the event that FFB is the Holder of this Bond and RUS is not the bond
servicing agent for FFB, each payment under this Bond, with the exception of the
fee described in paragraph 9 of this Bond, shall be paid in immediately
available funds by electronic funds transfer to the account of the United States
Treasury (for credit to the subaccount of FFB) maintained at the Federal Reserve
Bank of New York specified by FFB in a written notice to the Borrower, or to
such other account as may be specified from time to time by FFB in a written
notice to the Borrower.  In the event that FFB is the Holder of this Bond and
RUS is not the bond servicing agent for FFB, each payment of the fee described
in paragraph 9 of this Bond shall be paid in immediately available funds by
electronic funds transfer to the account of the United States Treasury (for
credit to the subaccount of RUS) maintained at the Federal Reserve Bank of New
York specified from time to time by RUS in a written notice delivered by RUS to
the Borrower.


(c) In the event that FFB is not the Holder of this Bond, then each payment
under this Bond, with the exception of the fee described in paragraph 9 of this
Bond, shall be made in immediately available funds by electronic funds transfer
to such account as shall be specified by the Holder in a written notice to the
Borrower.  In the event that FFB is not the Holder of this Bond, each payment of
the fee described in paragraph 9 of this Bond shall be made in the manner
specified by FFB in the written notice delivered by FFB to the Borrower and RUS
as provided in section 15.4.2 of the Bond Purchase Agreement.


14.           Application of Payments.


Each payment made on this Bond shall be applied, first, to the payment of Late
Charges (if any) payable under paragraphs 11 and 18 of this Bond, then to the
payment of premiums (if any) payable under paragraphs 16 and 17 of this Bond,
then to the payment of unpaid accrued interest, then on account of outstanding
principal, and then to the payment of the fee payable under paragraph 9 of this
Bond.


 
BOND - page 9

--------------------------------------------------------------------------------

 
RUS
15.           Maturity Extensions.


(a) With respect to each Advance (1) for which the Borrower has selected a
Maturity Date that will occur before the twentieth anniversary of the Requested
Advance Date specified in the respective Advance Request, or (2) for which a
Maturity Date that will occur before the twentieth anniversary of the Requested
Advance Date specified in the respective Advance Request has been determined as
provided in subparagraph (b) of this paragraph 15 (each such Maturity Date being
an "Interim Maturity Date"), the Borrower may, effective as of such Interim
Maturity Date, elect to extend the maturity of all or any portion of the
outstanding principal amount of the respective Advance to a new Maturity Date to
be selected by the Borrower in the manner and subject to the limitations
specified in this subparagraph (a) (each such election being a "Maturity
Extension Election"; each such elective extension of the maturity of any Advance
that has an Interim Maturity Date being a "Maturity Extension"; and the Interim
Maturity Date that is in effect for an Advance immediately before any such
elective Maturity Extension being, from and after such Maturity Extension, the
"Maturity Extension Effective Date").


(1) Except under the circumstances described in clause (3) of this subparagraph
(a), the Borrower shall deliver to FFB (with a copy to RUS) written notification
of each Maturity Extension Election, in the form of notification attached to
this Bond as Annex 1-A (each such notification being a "Maturity Extension
Election Notice"), making reference to the "Advance Identifier" (as that term is
defined in the Bond Purchase Agreement) that FFB assigned to such Advance (as
provided in the Bond Purchase Agreement) and specifying, among other things, the
following:


(A) the amount of the outstanding principal of the such Advance with respect to
which the Borrower elects to extend the maturity; and


(B) the new Maturity Date that the Borrower selects to be in effect for such
principal amount after the respective Maturity Extension Effective Date, which
date:


(i) may be either (I) a new Interim Maturity Date, or (II) the twentieth
anniversary of the Requested Advance Date specified in the original Advance
Request (if such twentieth anniversary date is a Payment Date) or the Payment
Date immediately preceding such twentieth anniversary date (if such twentieth
anniversary date is not a Payment Date); and


 
BOND - page 10

--------------------------------------------------------------------------------

 
RUS
(ii) in the event that the Borrower selects a new Interim Maturity Date as the
new Maturity Date for any Advance, must meet the criteria for Maturity Dates
prescribed in section 7.3.1(a)(5) of the Bond Purchase Agreement (provided,
however, that, for purposes of selecting a new Maturity Date in connection with
a Maturity Extension Election, each of the references to the "Requested Advance
Date" for the respective Advance in section 7.3.1(a)(5)(D) of the Bond Purchase
Agreement shall be deemed to be a reference to the "respective Maturity
Extension Effective Date").


(2) To be effective, a Maturity Extension Election Notice must be received by
FFB on or before the third Business Day before the Interim Maturity Date in
effect for the respective Advance immediately before such Maturity Extension.


(3) In the event that either of the circumstances described in subclause (A) or
(B) of the next sentence occurs, then a Maturity Extension Election Notice (in
the form of notice attached to this Bond as Annex 1-B), to be effective, must
first be delivered to RUS for approval and be approved by RUS in writing, and
such Maturity Extension Election Notice, together with written notification of
RUS's approval thereof, must be received by FFB on or before the third Business
Day before the Interim Maturity Date in effect for the respective Advance
immediately before such Maturity Extension.  RUS approval of a Maturity
Extension Election Notice will be required under either of the following
circumstances:


(A) (i) any payment of any amount owing under this Bond is not made by the
Borrower when and as due; (ii) payment is made by RUS in accordance with the
guarantee set forth at the end of this Bond; and (iii) RUS delivers notice to
both the Borrower and FFB advising each of them that each Maturity Extension
Election Notice delivered by the Borrower after the date of such notice shall
require the approval of RUS; or


(B) FFB at any time delivers written notice to both the Borrower and RUS
advising each of them that each Maturity Extension Election Notice delivered by
the Borrower after the date of such notice shall require the approval of RUS.


(b) With respect to any Advance that has an Interim Maturity Date, in the event
that FFB does not receive a Maturity Extension Election Notice (and, if required
under subparagraph (a)(3) of this paragraph 15, written notification
 
 
BOND - page 11

--------------------------------------------------------------------------------

 
RUS
of RUS's approval thereof) on or before the third Business Day before such
Interim Maturity Date, then the maturity of such Advance shall be extended
automatically in the manner and subject to the limitations specified in this
subparagraph (b) (each such automatic extension of the maturity of any Advance
that has an Interim Maturity Date also being a "Maturity Extension"; and the
Interim Maturity Date that is in effect for an Advance immediately before any
such automatic Maturity Extension also being, from and after such Maturity
Extension, the "Maturity Extension Effective Date").  The new Maturity Date for
such Advance shall be the immediately following Payment Date.  The amount of
principal that will have its maturity extended automatically shall be the entire
outstanding principal amount of such Advance on such Maturity Extension
Effective Date, less the amount of any payment of principal made on such
Maturity Extension Effective Date.


(c) In the event that the maturity of any Advance that has an Interim Maturity
Date is extended under either subparagraph (a) or (b) of this paragraph 15, then
the basic interest rate for such Advance, from and after the respective Maturity
Extension Effective Date, shall be the particular rate that is established by
FFB, as of such Maturity Extension Effective Date, in accordance with the
principles of paragraph 6(c) of this Bond.


(d) In the event that the maturity of any Advance that has an Interim Maturity
Date is extended under either subparagraph (a) or (b) of this paragraph 15, then
the fee for such Advance, from and after the respective Maturity Extension
Effective Date, shall be the particular fee that is assessed by FFB, as of such
Maturity Extension Effective Date, with the new Advance Period being the period
from the Maturity Extension Effective Date through the new Maturity Date, in
accordance with the principles of paragraphs 9(b) and (c) of this Bond.


(e) In the event that (1) the maturity of any Advance that has an Interim
Maturity Date is extended under either subparagraph (a) or (b) of this paragraph
15, and (2) the Maturity Date for such extended Advance is a date that will
occur before the fifth anniversary of the respective Maturity Extension
Effective Date, then the prepayment/refinancing privilege described in section
11.2 of the Bond Purchase Agreement shall apply automatically to such Advance.


(f) In the event that (1) the Borrower makes a Maturity Extension Election with
respect to any Advance that has an Interim Maturity Date, and (2) the Borrower
selects as the Maturity Date for such extended Advance a new Maturity Date that
will occur on or after the fifth anniversary of the respective Maturity
Extension Effective Date, then the Borrower must elect a prepayment/refinancing
privilege for such extended Advance from between the options described in
sections 11.2 and 11.3 of the Bond Purchase Agreement (provided, however, that
each of the
 
 
BOND - page 12

--------------------------------------------------------------------------------

 
RUS
references to "the Requested Advance Date for such Advance" in  section 11.3 of
the Bond Purchase Agreement shall be deemed to be a reference to "the respective
Maturity Extension Effective Date").  The Maturity Extension Election Notice
delivered by the Borrower in connection with each such Maturity Extension
Election must also specify the particular prepayment/refinancing privilege that
the Borrower elects for the respective extended Advance.  In the event that the
Borrower elects for any such extended Advance a prepayment/refinancing privilege
described in section 11.3 of the Bond Purchase Agreement, then the interest rate
for such extended Advance, from and after the respective Maturity Extension
Effective Date, shall include a price (expressed in terms of a basis point
increment to the applicable basic interest rate) for the particular
prepayment/refinancing privilege that the Borrower elects, which price shall be
established by FFB, as of such Maturity Extension Effective Date, in accordance
with the principles of paragraph 6(d) of this Bond.


(g) The maturity of each Advance may be extended more than once as provided in
this paragraph 15, but upon the twentieth anniversary of the Requested Advance
Date specified in the original Advance Request (if such twentieth anniversary
date is a Payment Date) or upon the Payment Date immediately preceding such
twentieth anniversary date (if such twentieth anniversary date is not a Payment
Date), no further Maturity Extensions may occur.


16.  Prepayments.


(a) The Borrower may elect to prepay all or any portion of the outstanding
principal amount of any Advance made under this Bond, or to prepay this Bond in
its entirety, in the manner, at the price, and subject to the limitations
specified in this paragraph 16 (each such election being a "Prepayment
Election").


(b) For each Prepayment Election in which the Borrower elects to prepay a
particular amount of the outstanding principal of an Advance, the Borrower shall
deliver to RUS written notification of the respective Prepayment Election, in
the form of notification attached to this Bond as Annex 2-A (each such
notification being a "Prepayment Election Notice"), making reference to the
Advance Identifier that FFB assigned to the respective Advance (as provided in
the Bond Purchase Agreement) and specifying, among other things, the following:


(1) the particular date on which the Borrower intends to make the prepayment on
such Advance (such date being the "Intended Prepayment Date" for such Advance),
which date:


(A) must be a Business Day; and


(B) for any Advance for which the Borrower has selected a fixed premium
prepayment/refinancing
 
 
BOND - page 13

--------------------------------------------------------------------------------

 
RUS
privilege that includes a 5-year period during which such Advance shall not be
eligible for any prepayment or refinancing (such time period being a "No-Call
Period"), may not be a date that will occur before the applicable "First Call
Date" determined as provided in section 11.3.2 of the Bond Purchase Agreement
(such date being the "First Call Date"); and


(2) the amount of principal of the respective Advance that the Borrower intends
to prepay, which amount may be either:


(A) the total outstanding principal amount of such Advance; or


(B) an amount less than the total outstanding principal amount of such Advance
(subject to subparagraph (g) of this paragraph 16) (any such amount being a
"Portion").


(c) For each Prepayment Election in which the Borrower elects to have a
particular amount of funds applied by FFB toward the prepayment of the
outstanding principal of an Advance, the Borrower shall deliver to RUS written
notification of the respective Prepayment Election, in the form of notification
attached to this Bond as Annex 2-B (each such notification also being a
"Prepayment Election Notice"), making reference to the Advance Identifier that
FFB assigned to the respective Advance (as provided in the Bond Purchase
Agreement) and specifying, among other things, the following:


(1) the particular date on which the Borrower intends to make the prepayment on
such Advance (such date being the "Intended Prepayment Date" for such Advance),
which date:


(A) must be a Business Day; and


(B) for any Advance for which the Borrower has selected a fixed premium
prepayment/refinancing privilege that includes a 5-year No-Call Period, may not
be a date that will occur before the applicable First Call Date; and


(2) the particular amount of funds that the Borrower elects to be applied by FFB
toward a prepayment of the outstanding principal amount of such Advance.


(d) To be effective, a Prepayment Election Notice must be approved by RUS in
writing, and such Prepayment Election Notice, together with written notification
of RUS's approval thereof, must be received by FFB on or before the fifth
Business Day before the date specified therein as the Intended Prepayment Date
for the respective Advance or Portion.


 
BOND - page 14

--------------------------------------------------------------------------------

 
RUS
(e) The Borrower shall pay to FFB a price for the prepayment of any Advance, any
Portion of any Advance, or this Bond in its entirety (such price being the
"Prepayment Price" for such Advance or Portion or this Bond, as the case may be)
determined as follows:

(1) in the event that the Borrower elects to prepay the entire outstanding
principal amount of any Advance, then the Borrower shall pay to FFB a Prepayment
Price for such Advance equal to the sum of:


(A) the entire outstanding principal amount of such Advance on the Intended
Prepayment Date;
 
(B) all unpaid interest (and Late Charges, if any) accrued on such Advance
through the Intended Prepayment Date; and


(C) the amount of the premium or discount credit (if any) that is required under
the particular prepayment/refinancing privilege that applies to such Advance as
provided in article 11 of the Bond Purchase Agreement;


(2) in the event that the Borrower elects to prepay a Portion of any Advance,
then the Borrower shall pay to FFB a Prepayment Price for such Portion that
would equal such Portion's pro rata share of the Prepayment Price that would be
required for a prepayment of the entire outstanding principal amount of such
Advance (determined in accordance with the principles of clause (1) of this
subparagraph (e)); and


(3) in the event that the Borrower elects to prepay this Bond in its entirety,
then the Borrower shall pay to FFB an amount equal to the sum of the Prepayment
Prices for all outstanding Advances (determined in accordance with the
principles of clause (1) of this subparagraph (e)).


(f) Payment of the Prepayment Price for any Advance, any Portion of any Advance,
or this Bond in its entirety shall be due to FFB before 3:00 p.m. (Washington,
DC, time) on the Intended Prepayment Date for such Advance or Portion or this
Bond, as the case may be.


(g) Each prepayment of a Portion shall, as to the principal amount of such
Portion, be subject to a minimum amount equal to $100,000.00 of principal.


(h) The Borrower may make more than one Prepayment Election with respect to an
Advance, each such Prepayment Election being made with respect to a different
Portion of such Advance, until such time as the entire principal amount of such
Advance is repaid in full.


 
BOND - page 15

--------------------------------------------------------------------------------

 
RUS
17.  Refinancings.


(a) The Borrower may elect to refinance the outstanding principal amount of any
Advance (but not any Portion) in the manner, at the price, and subject to the
limitations specified in this paragraph 17 (each such election being a
"Refinancing Election").


(b) Except under the circumstances described in subparagraph (d) of this
paragraph 17, the Borrower shall deliver to FFB (with a copy to RUS) written
notification of each Refinancing Election, in the form of notification attached
to this Bond as Annex 3-A (each such notification being a "Refinancing Election
Notice"), making reference to the Advance Identifier that FFB assigned to the
respective Advance (as provided in the Bond Purchase Agreement) and specifying,
among other things, the following:


(1) the particular date on which the Borrower intends to refinance the
respective Advance (such date being the "Intended Refinancing Date" for the
respective Advance), which date:


(A) must be a Payment Date; and


(B) for any Advance for which the Borrower has selected a prepayment/refinancing
privilege that includes a 5-year No-Call Period, may not be a date that will
occur before the applicable First Call Date;


(2) the amount of the outstanding principal of the respective Advance that the
Borrower elects to refinance (which may not be a Portion); and


(3) the Maturity Date that the Borrower selects to be in effect for such
principal amount after such refinancing, which date may be:


(A) the Maturity Date that is in effect for such Advance immediately before such
refinancing; or


(B) a new Maturity Date that the Borrower selects in connection with such
Refinancing Election, provided that such new Maturity Date meets the criteria
for Maturity Dates prescribed in section 7.3.1(a)(5) of the Bond Purchase
Agreement (provided, however, that for purposes of selecting a new Maturity Date
in connection with a Refinancing Election, each of the references to the
"Requested Advance Date" for the respective Advance in section 7.3.1(a)(5)(D) of
the Bond Purchase Agreement shall be deemed to be a reference to the "respective
Refinancing Effective Date").


 
BOND - page 16

--------------------------------------------------------------------------------

 
RUS
(c) To be effective, a Refinancing Election Notice must be received by FFB on or
before the fifth Business Day before the date specified therein as the Intended
Refinancing Date.


(d) In the event that either of the circumstances described in clause (1) or (2)
of the next sentence shall have occurred, then a Refinancing Election Notice (in
the form of notice attached to this Bond as Annex 3-B), to be effective, must
first be delivered to RUS for approval and be approved by RUS in writing, and
such Refinancing Election Notice, together with written notification of RUS's
approval thereof, must be received by FFB on or before the fifth Business Day
before the date specified therein to be the Intended Refinancing Date.  RUS
approval of a Refinancing Election Notice will be required under either of the
following circumstances:


(1) (A) payment of any amount owing under this Bond is not made by the Borrower
when and as due; (B) payment is made by RUS in accordance with the guarantee set
forth at the end of this Bond; and (C) RUS delivers notice to both the Borrower
and FFB advising each of them that each Refinancing Election Notice delivered by
the Borrower after the date of such notice shall require the approval of RUS; or
 
(2) FFB at any time delivers written notice to both the Borrower and RUS
advising each of them that each Refinancing Election Notice delivered by the
Borrower after the date of such notice shall require the approval of RUS.


(e) The Borrower shall pay to FFB a price for the refinancing of any Advance
(such price being the "Refinancing Price" for such Advance) equal to the sum of:


(1) all unpaid interest (and Late Charges, if any) accrued on such Advance
through the Intended Refinancing Date; and


(2) the amount of the premium (if any) that is required under the particular
prepayment/refinancing privilege that applies to such Advance as provided in
article 11 of the Bond Purchase Agreement.


In the event that (A) the prepayment/refinancing privilege that applies to the
particular Advance being refinanced is the privilege described in section 11.2
of the Bond Purchase Agreement, and (B) the Market Value Premium (or Discount)
that is to be included in the Refinancing Price for such Advance is a discount
on such Advance, then such discount shall be applied by FFB in the manner
requested by the Borrower in a written notice delivered by the Borrower to FFB
and approved by RUS in writing.


 
BOND - page 17

--------------------------------------------------------------------------------

 
RUS
(f) Payment of the Refinancing Price for any Advance shall be due to FFB before
3:00 p.m. (Washington, DC, time) on the Intended Refinancing Date for such
Advance.


(g) In the event that a Refinancing Election Notice (and, if required under
subparagraph (d) of this paragraph 17, written notification of RUS's approval
thereof) is received by FFB on or before the fifth Business Day before the
Intended Refinancing Date specified therein, then the refinancing of the
respective Advance shall become effective on such Intended Refinancing Date (in
such event, the Intended Refinancing Date being the "Refinancing Effective
Date").  In the event that a Refinancing Election Notice (and, if required under
subparagraph (d) of this paragraph 17, written notification of RUS's approval
thereof) is received by FFB after the fifth Business Day before the Intended
Refinancing Date specified therein, then the refinancing of the respective
Advance shall become effective on the fifth Business Day to occur after the day
on which such Refinancing Election Notice (and, if required under subparagraph
(d) of this paragraph 17, written notification of RUS's approval thereof) is
received by FFB (in such event, the fifth Business Day to occur after the day on
which such Refinancing Election Notice (and, if required under subparagraph (d)
of this paragraph 17, written notification of RUS's approval thereof) is
received by FFB being the "Refinancing Effective Date"), provided that the
Borrower shall have paid to FFB, in addition to the Refinancing Price required
under subparagraph (e) of this paragraph 17, the interest accrued from the
Intended Refinancing Date through such Refinancing Effective Date.


(h) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, the basic interest rate for such Advance, from and after the
respective Refinancing Effective Date, shall be the particular rate that is
established by FFB, as of such Refinancing Effective Date, in accordance with
the principles of paragraph 6(c) of this Bond.


(i) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, then the fee for such Advance, from and after the respective
Refinancing Effective Date, shall be the particular fee that is assessed by FFB,
as of such Refinancing Effective Date, with the new Advance Period being the
period from the Refinancing Effective Date through the new Maturity Date, in
accordance with the principles of paragraphs 9(b) and (c) of this Bond.


(j) In the event that (1) the Borrower makes a Refinancing Election with respect
to any Advance, and (2) the Borrower selects as the Maturity Date for such
refinanced Advance either (A) the Maturity Date that is in effect for such
Advance immediately before such refinancing, and such Maturity Date will occur
before the fifth anniversary of the respective Refinancing Effective Date, or
(B) a new Maturity Date that will occur before the fifth anniversary of the
respective Refinancing
 
 
BOND - page 18

--------------------------------------------------------------------------------

 
RUS
Effective Date, then the prepayment/refinancing privilege described in section
11.2 of the Bond Purchase Agreement shall apply automatically to such Advance.


(k) In the event that (1) the Borrower makes a Refinancing Election with respect
to any Advance, and (2) the Borrower selects as the Maturity Date for such
refinanced Advance either (A) the Maturity Date that is in effect for such
Advance immediately before such refinancing, and such Maturity Date will occur
on or after the fifth anniversary of the respective Refinancing Effective Date,
or (B) a new Maturity Date that will occur on or after the fifth anniversary of
the respective Refinancing Effective Date, then the Borrower must elect a
prepayment/refinancing privilege for such refinanced Advance from between the
options described in sections 11.2 and 11.3 of the Bond Purchase Agreement
(provided, however, that each of the references to the "Requested Advance Date
for such Advance" in section 11.3 of the Bond Purchase Agreement shall be deemed
to be a reference to the "respective Refinancing Effective Date").  The
Refinancing Election Notice delivered by the Borrower in connection with each
such Refinancing Election must also specify the particular
prepayment/refinancing privilege that the Borrower elects for the respective
refinanced Advance.  In the event that the Borrower elects for any such
refinanced Advance a prepayment/refinancing privilege described in section 11.3
of the Bond Purchase Agreement, then the interest rate for such refinanced
Advance, from and after the respective Refinancing Effective Date, shall include
a price (expressed in terms of a basis point increment to the applicable basic
interest rate) for the particular prepayment/refinancing privilege that the
Borrower elects, which increment shall be established by FFB, as of such
Refinancing Effective Date, in accordance with the principles of paragraph 6(d)
of this Bond.


(l) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, then the outstanding principal amount of such Advance, after the
respective Refinancing Effective Date, shall be due and payable in accordance
with this subparagraph (l).


(1) With respect to each Advance to which either the "equal principal
installments" method or the "graduated principal installments" method for the
repayment of principal applies, the amount of the quarterly principal
installments that will be due after the respective Refinancing Effective Date
shall be equal to the amount of the quarterly installments of equal principal or
graduated principal, as the case may be, that were due in accordance with the
principal repayment schedule that applied to such  Advance immediately before
the respective Refinancing Effective Date.


(2) With respect to each Advance to which the "level debt service" method for
the repayment of principal
 
 
BOND - page 19

--------------------------------------------------------------------------------

 
RUS
applies, the amount of the level quarterly payments consisting of a principal
installment and accrued interest that will be due after the respective
Refinancing Effective Date shall be newly computed so that the amount of each
such quarterly payment consisting of a principal installment and accrued
interest (taking into account the new interest rate that applies to such Advance
from and after such Refinancing Effective Date) shall be substantially equal to
the amount of every other quarterly payment consisting of a principal
installment and accrued interest, and shall be sufficient, when added to all
other such newly-computed level quarterly payments consisting of a principal
installment and accrued interest, to repay the outstanding principal amount of
such refinanced Advance in full on the Final Maturity Date (notwithstanding the
fact that the Borrower may have selected a Maturity Date for such refinanced
Advance that will occur before the Final Maturity Date).


(3) The quarterly installments of equal principal or graduated principal, or the
newly-computed level quarterly payments consisting of a principal installment
and accrued interest, as the case may be, shall be due beginning on the first
Payment Date to occur after the respective Refinancing Effective Date, and shall
be due on each Payment Date to occur thereafter up through and including the
earlier to occur of (A) the new Maturity Date that the Borrower selected for
such refinanced Advance, on which date the entire unpaid principal amount of
such refinanced  Advance shall also be payable, subject to Maturity Extensions
(as provided in paragraph 15 of this Note) if the new Maturity Date is an
Interim Maturity Date, or (B) the date on which the entire principal amount of
such refinanced Advance, and all unpaid interest (and Late Charges, if any)
accrued thereon, are paid.
 
(m) The Borrower may make more than one Refinancing Election with respect to any
Advance.


18.
Rescission of Prepayment Elections and Refinancing Elections; Late Charges for
Late Payments.



(a) The Borrower may rescind any Prepayment Election made in accordance with
paragraph 16 of this Bond or any Refinancing Election made in accordance with
paragraph 17 of this Bond, but only in accordance with this paragraph 18.


(b) The Borrower shall deliver to both FFB and RUS written notification of each
rescission of a Prepayment Election or a Refinancing Election (each such
notification being an "Election Rescission Notice") specifying the particular
Advance for which the Borrower wishes to rescind such Prepayment Election or
Refinancing Election, as the case may be, which specification must make
reference to both:


 
BOND - page 20

--------------------------------------------------------------------------------

 
RUS
(1) the particular Advance Identifier that FFB assigned to such Advance (as
provided in the Bond Purchase Agreement); and


(2) the RUS account number for such Advance.


The Election Rescission Notice may be delivered by facsimile transmission to FFB
at (202) 622-0707 and to RUS at (202) 720-1401, or at such other facsimile
number or numbers as either FFB or RUS may from time to time communicate to the
Borrower.


(c) To be effective, an Election Rescission Notice must be received by both FFB
and RUS not later than 3:30 p.m. (Washington, DC, time) on the second Business
Day before the Intended Prepayment Date or the Intended Refinancing Date, as the
case may be.


(d) In the event that the Borrower (1) makes a Prepayment Election in accordance
with paragraph 16 of this Bond or a Refinancing Election in accordance with
paragraph 17 of this Bond; (2) does not rescind such Prepayment Election or
Refinancing Election, as the case may be, in accordance with this paragraph 18;
and (3) does not, before 3:00 p.m. (Washington, DC, time) on the Intended
Prepayment Date or Intended Refinancing Date, as the case may be, pay to FFB the
Prepayment Price described in paragraph 16(e) of this Bond or Refinancing Price
described in paragraph 17(e) of this Bond, as the case may be, then a Late
Charge shall accrue on any such unpaid amount from the Intended Prepayment Date
or Intended Refinancing Date, as the case may be, to the date on which payment
is made, computed in accordance with the principles of paragraph 11 of this
Bond.


19.           Amendments to Bond.


To the extent not inconsistent with applicable law, this Bond, for so long as
FFB or its agent is the holder thereof, shall be subject to modification by such
amendments, extensions, and renewals as may be agreed upon from time to time by
FFB and the Borrower, with the approval of RUS.


20.           Certain Waivers.


The Borrower hereby waives any requirement for presentment, protest, or other
demand or notice with respect to this Bond.


21.           Bond Effective Until Paid.


This Bond shall continue in full force and effect until all principal
outstanding hereunder, all interest accrued hereunder, all premiums (if any)
payable under paragraphs 16 and 17 of this Bond, all Late Charges (if any)
payable under paragraphs 11 and
 
 
BOND - page 21

--------------------------------------------------------------------------------

 
RUS
18 of this Bond, and all fees (if any) payable under paragraph 9 of this Bond
have been paid in full.


22.
RUS Guarantee of Bond.



Upon execution of the guarantee set forth at the end of this Bond (the "RUS
Guarantee"), the payment by the Borrower of all amounts due and payable under
this Bond, when and as due, shall be guaranteed by the United States of America,
acting through RUS, pursuant to the Rural Electrification Act of 1936, as
amended (codified at 7 U.S.C. § 901 et seq.).  In consideration of the RUS
Guarantee, the Borrower promises to RUS to make all payments due under this Bond
when and as due.


23.
Pledge Agreement.



This Bond is one of several Bonds referred to in the Pledge Agreement, wherein
the Borrower made provision for the pledge and grant of a security interest in,
under certain circumstances described therein, certain property of the Borrower,
described therein, to secure the payment of and performance of certain
obligations owed to RUS, as set forth in the Pledge Agreement.


24.  Guarantee Payments; Reimbursement.


If RUS makes any payment, pursuant to the RUS Guarantee, of any amount due and
payable under this Bond, when and as due, each and every such payment so made
shall be deemed to be a payment hereunder; provided, however, that no payment by
RUS pursuant to the RUS Guarantee shall be considered a payment for purposes of
determining the existence of a failure by the Borrower to perform its obligation
to RUS to make all payments under this Bond when and as due.  RUS shall have any
rights by way of subrogation, agreement or otherwise which arise as a result of
such payment pursuant to the RUS Guarantee.


25.
Default and Enforcement.



In case of a default by the Borrower under this Bond or the occurrence of an
event of default under the Bond Guarantee Agreement, then, in consideration of
the obligation of RUS under the RUS Guarantee, in that event, to make payments
to FFB as provided in this Bond, RUS, in its own name, shall have all rights,
powers, privileges, and remedies of the holder of this Bond, in accordance with
the terms of this Bond, the Bond Guarantee Agreement, and the Pledge Agreement,
including, without limitation, the right to enforce or collect all or any part
of the obligation of the Borrower under this Bond or arising as a result of the
RUS Guarantee, to file proofs of claim or any other document in any bankruptcy,
insolvency, or other judicial proceeding, and to vote such proofs of claim.


 
BOND - page 22

--------------------------------------------------------------------------------

 
RUS
26.           Acceleration.


The entire unpaid principal amount of this Bond, and all interest thereon, may
be declared, and upon such declaration shall become, due and payable to RUS,
under the circumstances described, and in the manner and with the effect
provided, in the Bond Guarantee Agreement.




IN WITNESS WHEREOF, the Borrower has caused this Bond to be signed in its
corporate name and its corporate seal to be hereunder affixed and attested by
its officers thereunto duly authorized, all as of the day and year first above
written.






     NATIONAL RURAL UTILITIES
             COOPERATIVE FINANCE CORPORATION
                              (the "Borrower")
 
BY:
 


Signature:   _________________________
 
Print Name:  Sheldon C. Petersen
 
Title:       Governor and
   Chief Executive Officer


 
ATTEST:
 


Signature:   _________________________
(SEAL)


Print Name:  Roberta B. Aronson
 


Title:       Assistant Secretary-Treasurer
 


 
BOND - page 23

--------------------------------------------------------------------------------

 
RUS






ANNEX 1-A


TO


FUTURE ADVANCE BOND










FORM


OF


MATURITY EXTENSION ELECTION NOTICE


 
 

--------------------------------------------------------------------------------

 
RUS


MATURITY EXTENSION ELECTION NOTICE


****************************************************************


PART 1 OF THIS FORM HAS BEEN COMPLETED BY RUS.  THE BORROWER SHOULD COMPLETE
PART 2 OF THIS FORM ONLY FOR THOSE PARTICULAR ADVANCES IDENTIFIED IN PART 1 OF
THIS FORM WITH RESPECT TO WHICH THE BORROWER ELECTS TO HAVE THE MATURITY
EXTENDED TO A NEW MATURITY DATE OTHER THAN THE IMMEDIATELY FOLLOWING QUARTERLY
PAYMENT DATE.


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO FFB AT THE FOLLOWING ADDRESS:


Manager
Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220


Telephone:  (202) 622-2470
Facsimile:   (202) 622-0707


 DELIVER A COPY OF THIS FORM TO RUS AT THE ADDRESS OF THE CONTACT OFFICE
INDICATED BELOW:
 
 
Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


THE BORROWER SHOULD NOT COMPLETE THIS FORM OR DELIVER IT TO FFB  IF THE BORROWER
DESIRES TO HAVE THE MATURITY OF ALL OF THE ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM EXTENDED AUTOMATICALLY TO THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


IF THE BORROWER DOES NOT RETURN THIS FORM TO FFB, THE MATURITY OF ALL OF THE
ADVANCES IDENTIFIED IN PART 1 OF THIS FORM WILL BE EXTENDED AUTOMATICALLY TO THE
IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.
 
****************************************************************


 
 MATURITY EXTENSION ELECTION NOTICE - page 1

--------------------------------------------------------------------------------

 
RUS
MATURITY EXTENSION ELECTION NOTICE




Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation


FFB Bond Identifier: _____________________


RUS Bond Number: _____________________




Part 1 (To be completed by RUS):




Each of the advances of funds ("Advances") identified in this Part 1 will mature
on _______________ (the "Maturity Date").
   
FFB
ADVANCE
IDENTIFIER
 
RUS
ACCOUNT
NUMBER
 
ORIGINAL
ADVANCE
 DATE
 
ORIGINAL
ADVANCE
 AMOUNT
 
OUTSTANDING
PRINCIPAL
 AMOUNT
                           
$
 
$
           
$
 
$
           
$
 
$
           
$
 
$
                   


 
 
 
MATURITY EXTENSION ELECTION NOTICE - page 2

--------------------------------------------------------------------------------

 
RUS
Part 2:




Notice is hereby given to FFB (and RUS) of the Borrower's election that the
maturity of each of the Advances identified in this Part 2 be extended as
follows:
 
FFB
ADVANCE
IDENTIFIER1
 
OPTIONAL
PRINCIPAL
PAYMENT2
 
AMOUNT OF PRINCIPAL
TO BE
EXTENDED3
 
NEW
MATURITY
DATE4
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE5
 
5-YEAR
NO-CALL
PERIOD6
 
PREMIUM
OPTION7
                           
$
                                                 
$
                                                 
$
                                                 
$
                     

 
 

--------------------------------------------------------------------------------

 
1Complete 1 line in Part 2 for each Advance identified in Part 1 with respect to
which the Borrower elects to have the maturity extended to a new Maturity Date
other than the next Payment Date. Insert the FFB Advance Identifier that FFB
assigned to the respective Advance for each Advance identified in Part 1 with
respect to which the Borrower elects to have the maturity so extended.
 
2The Borrower has the option of making a payment of principal on the Maturity
Date without any premium being charged. For each Advance, insert the amount of
any such optional principal payment that will be paid on the Maturity Date.
 
3For each Advance, insert the amount of principal for which the maturity is to
be extended. That amount must equal the difference between the outstanding
principal amount for the respective Advance, as specified in Part 1, and the
optional principal payment (if any) for such Advance inserted by the Borrower in
Part 2.
 
4For each Advance, insert the particular calendar date that the Borrower selects
to be the new Maturity Date to be in effect for the respective Advance after the
Maturity Extension, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
 
5Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity Extension.
The 2 types of prepayment/refinancing privilege are: the market value premium
(or discount) privilege ("M") and a fixed premium privilege ("F"). Insert in the
box the letter-symbol for the particular type of prepayment/refinancing
privilege elected.
 
6Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance. The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call period.
Insert in the box the letter-symbol for the particular no-call period option
elected.
 
7Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance. The 3 premium options are: a 10% premium declining over 10 years ("X"),
a 5% premium declining over 5 years ("V"), and par (no premium) ("P"). Insert in
the box the letter-symbol for the particular premium option selected.
 
MATURITY EXTENSION ELECTION NOTICE - page 3

--------------------------------------------------------------------------------

 
RUS


The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Maturity Extension Election Notice on behalf of the
Borrower is valid and in full force and effect on the date hereof.






NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________


 
 
MATURITY EXTENSION ELECTION NOTICE - page 4

--------------------------------------------------------------------------------

 
RUS


 




ANNEX 1-B


TO


FUTURE ADVANCE BOND










FORM


OF


MATURITY EXTENSION ELECTION NOTICE


(RUS APPROVAL REQUIRED)


 
 

--------------------------------------------------------------------------------

 
RUS




MATURITY EXTENSION ELECTION NOTICE
(RUS APPROVAL REQUIRED)


****************************************************************


PART 1 OF THIS FORM HAS BEEN COMPLETED BY RUS.  THE BORROWER SHOULD COMPLETE
PART 2 OF THIS FORM ONLY FOR THOSE PARTICULAR ADVANCES IDENTIFIED IN PART 1 OF
THIS FORM WITH RESPECT TO WHICH THE BORROWER ELECTS TO HAVE THE MATURITY
EXTENDED TO A NEW MATURITY DATE OTHER THAN THE IMMEDIATELY FOLLOWING QUARTERLY
PAYMENT DATE.


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


THE BORROWER SHOULD NOT COMPLETE THIS FORM OR DELIVER IT TO RUS  IF THE BORROWER
DESIRES TO HAVE THE MATURITY OF ALL OF THE ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM EXTENDED AUTOMATICALLY TO THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


IF THE BORROWER DOES NOT RETURN THIS FORM TO RUS, THE MATURITY OF ALL OF THE
ADVANCES IDENTIFIED IN PART 1 OF THIS FORM WILL BE EXTENDED AUTOMATICALLY TO THE
IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.




****************************************************************
 
 
MATURITY EXTENSION ELECTION NOTICE  (RUS APPROVAL REQ ' D) - page 1

--------------------------------------------------------------------------------

 
RUS
MATURITY EXTENSION ELECTION NOTICE




Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):
 
Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation


FFB Bond Identifier: _____________________


RUS Bond Number: _____________________




Part 1 (To be completed by RUS):




Each of the advances of funds ("Advances") identified in this Part 1 will mature
on _______________ (the "Maturity Date").




   
FFB
ADVANCE
IDENTIFIER
 
RUS
ACCOUNT
NUMBER
 
ORIGINAL
ADVANCE
 DATE
 
ORIGINAL
ADVANCE
 AMOUNT
 
OUTSTANDING
PRINCIPAL
 AMOUNT
                           
$
 
$
           
$
 
$
           
$
 
$
           
$
 
$
                   


 
 
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 2

--------------------------------------------------------------------------------

 
RUS
Part 2:

 
Notice is hereby given to FFB (and RUS) of the Borrower's election that the
maturity of each of the Advances identified in this Part 2 be extended as
follows:

 
FFB
ADVANCE
IDENTIFIER1
 
OPTIONAL
PRINCIPAL
PAYMENT2
 
AMOUNT OF PRINCIPAL
TO BE
EXTENDED3
 
NEW
MATURITY
DATE4
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE5
 
5-YEAR
NO-CALL
PERIOD6
 
PREMIUM
OPTION7
                           
$
                                                 
$
                                                 
$
                                                 
$
                     

 

--------------------------------------------------------------------------------



1Complete 1 line in Part 2 for each Advance identified in Part 1 with respect to
which the Borrower elects to have the maturity extended to a new Maturity Date
other than the next Payment Date. Insert the FFB Advance Identifier that FFB
assigned to the respective Advance for each Advance identified in Part 1 with
respect to which the Borrower elects to have the maturity so extended.


2The Borrower has the option of making a payment of principal on the Maturity
Date without any premium being charged. For each Advance, insert the amount of
any such optional principal payment that will be paid on the Maturity Date.


3For each Advance, insert the amount of principal for which the maturity is to
be extended. That amount must equal the difference between the outstanding
principal amount for the respective Advance, as specified in Part 1, and the
optional principal payment (if any) for such Advance inserted by the Borrower in
Part 2.


4For each Advance, insert the particular calendar date that the Borrower selects
to be the new Maturity Date" to be in effect for the respective Advance after
the Maturity Extension, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.


5Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity Extension.
The 2 types of prepayment/refinancing privilege are: the market value premium
(or discount) privilege ("M") and a fixed premium privilege ("F"). Insert in the
box the letter-symbol for the particular type of prepayment/refinancing
privilege elected.


6Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance. The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call period.
Insert in the box the letter-symbol for the particular no-call period option
elected.


7Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance. The 3 premium options are: a 10% premium declining over 10 years ("X"),
a 5% premium declining over 5 years ("V"), and par (no premium) ("P"). Insert in
the box the letter-symbol for the particular premium option selected.
 
 
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 3

--------------------------------------------------------------------------------

 
RUS
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Maturity Extension Election Notice on behalf of the
Borrower is valid and in full force and effect on the date hereof.




NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________
 


NOTICE OF RUS APPROVAL OF
MATURITY EXTENSION ELECTION NOTICE




Notice is hereby given to FFB that the preceding Maturity Extension Election
Notice made by the Borrower identified therein has been approved by RUS for
purposes of the Bond identified therein.




 
ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee



 
By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________

 


 
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 4

--------------------------------------------------------------------------------

 
RUS




 






ANNEX 2-A


TO


FUTURE ADVANCE BOND










FORM


OF


PREPAYMENT ELECTION NOTICE


SPECIFIED PRINCIPAL AMOUNT(S)


(RUS APPROVAL REQUIRED)




 
 

--------------------------------------------------------------------------------

 
RUS


PREPAYMENT ELECTION NOTICE
SPECIFIED PRINCIPAL AMOUNT(S)
(RUS APPROVAL REQUIRED)


****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


****************************************************************
PREPAYMENT ELECTION NOTICE
SPECIFIED PRINCIPAL AMOUNT(S)




Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):
 
Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation




FFB Bond Identifier: _____________________1
 

--------------------------------------------------------------------------------

1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).


 
MATURITY EXTENSION ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 1

--------------------------------------------------------------------------------

 
RUS


Part 1:




Notice is hereby given to FFB (and RUS) of the Borrower's election to prepay all
or a portion of the outstanding principal amount of the advances of funds
("Advances") identified in this Part 1:
 
FFB
ADVANCE
IDENTIFIER2
 
RUS
ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                           
$
 
$
           
$
 
$
           
$
 
$
 


 
Part 2:
 
The Borrower intends to prepay all or a portion of the outstanding principal
amount of each of the Advances identified in Part 1 on the following date (such
date being the "Intended Prepayment Date"):




____________________________________7





--------------------------------------------------------------------------------

2Complete 1 line in Part 1 for each Advance that the Borrower intends to prepay
in whole or in part.  For each Advance, insert the FFB Advance Identifier for
the respective Advance as specified in the most recent billing notice delivered
by RUS to the Borrower.
 
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
 
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
 
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
 
6Insert the outstanding principal amount of each Advance specified in Part 1 as
of the day before the date on which the Borrower intends to make a prepayment on
the respective Advances.
 
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to prepay the Advances specified in Part 1, which
date must meet the criteria for Intended Prepayment Date prescribed in paragraph
16(b)(1) of the Bond.


 
MATURITY EXTENSION ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 2

--------------------------------------------------------------------------------

 
RUS


Part 3:




For each of the Advances identified in Part 1, the respective amount of
principal that the Borrower intends to prepay on the Intended Prepayment Date is
as follows:


FFB
ADVANCE
IDENTIFIER8
     
ORIGINAL
ADVANCE
AMOUNT9
                       
$
           
$
           
$
           
$
                   


 
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Prepayment Election Notice on behalf of the Borrower is
valid and in full force and effect on the date hereof.
 


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________
 



--------------------------------------------------------------------------------

8Complete 1 line in Part 3 for each Advance identified in Part 1.
 
9For each Advance, insert the amount of principal that will be prepaid on the
Intended Prepayment Date.
 
 
MATURITY EXTENSION ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 3

--------------------------------------------------------------------------------

 
RUS




NOTICE OF RUS APPROVAL OF
PREPAYMENT ELECTION NOTICE
 


Notice is hereby given to FFB that the preceding Prepayment Election Notice made
by the Borrower identified therein has been approved by RUS for purposes of the
Bond identified therein.




 
ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee


 
By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________






 
MATURITY EXTENSION ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 4

--------------------------------------------------------------------------------

 
RUS

 
 


ANNEX 2-B


TO


FUTURE ADVANCE BOND










FORM


OF


PREPAYMENT ELECTION NOTICE


FIXED SUM TO BE APPLIED


(RUS APPROVAL REQUIRED)
 


 
 

--------------------------------------------------------------------------------

 
RUS


PREPAYMENT ELECTION NOTICE
FIXED SUM TO BE APPLIED
(RUS APPROVAL REQUIRED)


****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


****************************************************************


PREPAYMENT ELECTION NOTICE
FIXED SUM TO BE APPLIED




Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):
 
Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation
 
FFB Bond Identifier: _____________________1



--------------------------------------------------------------------------------



1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).
 
 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 1

--------------------------------------------------------------------------------

 
RUS
Part 1:




Notice is hereby given to FFB (and RUS) of the Borrower's election to prepay all
or a portion of the outstanding principal amount of the advances of funds
("Advances") identified in this Part 1:
 
FFB
ADVANCE
IDENTIFIER2
 
RUS
ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                           
$
 
$
           
$
 
$
           
$
 
$
                   



Part 2:
 
The Borrower intends to prepay all or a portion of the outstanding principal
amount of the Advances identified in Part 1 on the following date (such date
being the "Intended Prepayment Date"):




____________________________________7





--------------------------------------------------------------------------------

 
2Complete 1 line in Part 1 for each Advance that the Borrower intends to prepay
in whole or in part.  For each Advance, insert the FFB Advance Identifier for
the respective Advance as specified in the most recent billing notice delivered
by RUS to the Borrower.
 
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
 
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
 
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
 
6Insert the outstanding principal amount of each Advance specified in Part 1 as
of the day before the date on which the Borrower intends to make a prepayment on
the respective Advances.
 
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to prepay the Advances specified in Part 1, which
date must meet the criteria for Intended Prepayment Date prescribed in paragraph
16(b)(1) of the Bond.


 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 2

--------------------------------------------------------------------------------

 
RUS
Part 3:




The Borrower elects to have the following amount of funds applied by FFB toward
a prepayment of the outstanding principal amount of the Advances identified in
Part 1, in the order in which they appear in Part 1:




____________________________________8
 


The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Prepayment Election Notice on behalf of the Borrower is
valid and in full force and effect on the date hereof.








NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________
 

--------------------------------------------------------------------------------



8Insert the particular amount of funds that the Borrower elects to be applied by
FFB toward a prepayment of the outstanding principal amount of the Advances
identified in Part 1, in the order in which they appear in Part 1.
 
 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 3

--------------------------------------------------------------------------------

 
RUS




NOTICE OF RUS APPROVAL OF
PREPAYMENT ELECTION NOTICE

 
Notice is hereby given to FFB that the preceding Prepayment Election Notice made
by the Borrower identified therein has been approved by RUS for purposes of the
Bond identified therein.




 
ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee


 
By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________



 
 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 4

--------------------------------------------------------------------------------

 
RUS








ANNEX 3-A


TO


FUTURE ADVANCE BOND










FORM


OF


REFINANCING ELECTION NOTICE




 
 

--------------------------------------------------------------------------------

 
RUS
REFINANCING ELECTION NOTICE


****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO FFB AT THE FOLLOWING ADDRESS:


Manager
Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220


Telephone:  (202) 622-2470
Facsimile:   (202) 622-0707


 DELIVER A COPY OF THIS FORM TO RUS AT THE ADDRESS OF THE CONTACT OFFICE
INDICATED BELOW:
 
 
Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


******************************************************************************

 REFINANCING ELECTION NOTICE




Manager
Federal Financing Bank




Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):
 
Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Corporation


 
REFINANCING  ELECTION NOTICE - page 1

--------------------------------------------------------------------------------

 
RUS
FFB Bond Identifier: ______________________1
 
Part 1:
 
Notice is hereby given to FFB (and RUS) of the Borrower's election to refinance
the outstanding principal amount of each of the advances of funds ("Advances")
identified in this Part 1:


FFB
ADVANCE
IDENTIFIER2
 
RUS
ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                           
$
 
$
           
$
 
$
           
$
 
$
                   

 
Part 2:




The Borrower intends to refinance the outstanding principal amount of each of
the Advances identified in Part 1 on the following date (such date being the
"Intended Refinancing Date"):




____________________________________7





--------------------------------------------------------------------------------



1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).


2Complete 1 line in Part 1 for each Advance that the Borrower intends to
refinance. For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.


3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.


4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.


5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.


6For each Advance, insert the outstanding principal amount of the respective
Advance as of the day before the intended refinancing.


7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to refinance the Advances specified in Part 1, which
date must meet the criteria for Intended Refinancing Date prescribed in
paragraph 17(b)(1) of the Bond.


 
REFINANCING ELECTION NOTICE - page 2

--------------------------------------------------------------------------------

 
RUS
Part 3:
 
Notice is hereby given to FFB (and RUS) of the Borrower's election that each of
the Advances identified in Part 1 is to be refinanced as follows:
 
FFB
ADVANCE
IDENTIFIER8
 
AMOUNT OF
PRINCIPAL
TO BE
 REFINANCED9
 
NEW
MATURITY
DATE10
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE11
 
5-YEAR
NO-CALL
PERIOD12
 
PREMIUM
OPTION13
                       
$
                                         
$
                                         
$
                                         
$
                 





--------------------------------------------------------------------------------

8Complete 1 line in Part 3 for each Advance identified in Part 1 as being an
Advance the Borrower elects to refinance. Insert the FFB Advance Identifier that
FFB assigned to the respective Advance.
 
9For each Advance, insert the amount of principal that is to be refinanced. This
will be the same amount as the outstanding principal amount of the respective
Advance inserted in Part 1.
 
10For each Advance, insert the particular calendar date that the Borrower
selects to be the new Maturity Date to be in effect for the respective Advance
after the refinancing, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
 
11Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity Extension.
The 2 types of prepayment/refinancing privilege are: the market value premium
(or discount) privilege ("M") and a fixed premium privilege ("F"). Insert in the
box the letter-symbol for the particular type of prepayment/refinancing
privilege elected.
 
12Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance. The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call period.
Insert in the box the letter-symbol for the particular no-call period option
elected.
 
13Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance. The 3 premium options are: a 10% premium declining over 10 years ("X"),
a 5% premium declining over 5 years ("V"), and par (no premium) ("P"). Insert in
the box the letter-symbol for the particular premium option selected.


 
REFINANCING ELECTION NOTICE - page 3

--------------------------------------------------------------------------------

 
RUS
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Refinancing Election Notice on behalf of the Borrower
is valid and in full force and effect on the date hereof.






NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________
 






 
REFINANCING ELECTION NOTICE - page 4

--------------------------------------------------------------------------------

 
RUS


 








ANNEX 3-B


TO


FUTURE ADVANCE BOND










FORM


OF


REFINANCING ELECTION NOTICE


(RUS APPROVAL REQUIRED)




 
 

--------------------------------------------------------------------------------

 
RUS
REFINANCING ELECTION NOTICE
(RUS APPROVAL REQUIRED)




****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


******************************************************************************
 
REFINANCING ELECTION NOTICE




Manager
Federal Financing Bank




Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Corporation
 
FFB Bond Identifier: ______________________1





--------------------------------------------------------------------------------



1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).


 
REFINANCING ELECTION NOTICE  (RUS APPROVAL REQ ' D) - page 1

--------------------------------------------------------------------------------

 
RUS
Part 1:




Notice is hereby given to FFB (and RUS) of the Borrower's election to refinance
the outstanding principal amount of each of the advances of funds ("Advances")
identified in this Part 1:


FFB
ADVANCE
IDENTIFIER2
 
RUS
ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                           
$
 
$
           
$
 
$
           
$
 
$
                   


Part 2:




The Borrower intends to refinance the outstanding principal amount of each of
the Advances identified in Part 1 on the following date (such date being the
"Intended Refinancing Date"):




____________________________________7





--------------------------------------------------------------------------------

 
2Complete 1 line in Part 1 for each Advance that the Borrower intends to
refinance.  For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.
 
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
 
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
 
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
 
6For each Advance, insert the outstanding principal amount of the respective
Advance as of the day before the intended refinancing.
 
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to refinance the Advances specified in Part 1, which
date must meet the criteria for Intended Refinancing Date prescribed in
paragraph 17(b)(1) of the Bond.
 
 
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 2

--------------------------------------------------------------------------------

 
RUS
 
Part 3:




Notice is hereby given to FFB (and RUS) of the Borrower's election that each of
the Advances identified in Part 1 is to be refinanced as follows:
 
FFB
ADVANCE
IDENTIFIER8
 
AMOUNT OF
PRINCIPAL
TO BE
REFINANCED9
 
NEW
MATURITY
DATE10
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE11
 
5-YEAR
NO-CALL
PERIOD12
 
PREMIUM
OPTION13
                       
$
                                         
$
                                         
$
                                         
$
                 





--------------------------------------------------------------------------------

8Complete 1 line in Part 3 for each Advance identified in Part 1 as being an
Advance the Borrower elects to refinance.  Insert the FFB Advance Identifier
that FFB assigned to the respective Advance.
 
9For each Advance, insert the amount of principal that is to be
refinanced.  This will be the same amount as the outstanding principal amount of
the respective Advance inserted in Part 1.
 
10For each Advance, insert the particular calendar date that the Borrower
selects to be the new Maturity Date" to be in effect for the respective Advance
after the refinancing, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
 
11Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity
Extension.  The 2 types of prepayment/refinancing privilege are: the market
value premium (or discount) privilege ("M") and a fixed premium privilege
("F").  Insert in the box the letter-symbol for the particular type of
prepayment/refinancing privilege elected.
 
12Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance.  The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call
period.  Insert in the box the letter-symbol for the particular no-call period
option elected.
 
13Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance.  The 3 premium options are: a 10% premium declining over 10 years
("X"), a 5% premium declining over 5 years ("V"), and par (no premium)
("P").  Insert in the box the letter-symbol for the particular premium option
selected.


 
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 3

--------------------------------------------------------------------------------

 
RUS
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Refinancing Election Notice on behalf of the Borrower
is valid and in full force and effect on the date hereof.




NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________


NOTICE OF RUS APPROVAL OF
REFINANCING ELECTION NOTICE




Notice is hereby given to FFB that the preceding Refinancing Election Notice
made by the Borrower identified therein has been approved by RUS for purposes of
the Bond identified therein.




 
ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee

 
By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________


 
 
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 4

--------------------------------------------------------------------------------

 
RUS












EXHIBIT C


TO


BOND PURCHASE AGREEMENT








FORM


OF


CERTIFICATE SPECIFYING AUTHORIZED BORROWER OFFICIALS


 
 

--------------------------------------------------------------------------------

 
RUS


CERTIFICATE SPECIFYING
AUTHORIZED BORROWER OFFICIALS






Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220




Reference is made to the Series G Bond Purchase Agreement dated as of November
21, 2013 (the "Bond Purchase Agreement"), by and among the Federal Financing
Bank ("FFB"), National Rural Utilities Cooperative Finance Corporation (the
"Borrower"), and the Administrator of the Rural Utilities Service
("RUS").  Capitalized terms used herein and not defined herein shall have the
respective meanings ascribed to them in the Bond Purchase Agreement.


This Certificate Specifying Authorized Borrower Officials is delivered to FFB
pursuant to section 4.1(c) of the Bond Purchase Agreement.


The undersigned, on behalf of the Borrower, hereby certifies that:


a.           each of the individuals named below is the duly qualified and
incumbent official of the Borrower holding the position title set out opposite
the respective individual’s name;


b.           each of the individuals named below is authorized to execute and
deliver Advance Requests from time to time on behalf of the Borrower; and


c.           the signature of each such individual set out opposite the
respective individual's name and title is the genuine signature of such
individual:


       Name                                                         Title                                                Signature




 Sheldon C. Petersen                       Governor and
           Chief Executive Officer             ____________________


 
CERTIFICATE SPECIFYING AUTHORIZED BORROWER OFFICIALS - page 1

--------------------------------------------------------------------------------

 
RUS


John T. Evans                                  Executive Vice President
and          ______________________
                   Chief Operating Officer

J. Andrew Don                                 Senior Vice President and
                                                           Chief Financial
Officer                         ____________________




Roberta B. Aronson                        Senior Vice President,
                   Assistant Secretary-Treasurer
                                                           and General
Counsel                            ____________________


 


The undersigned certifies that the undersigned has been given the authority to
execute this Certificate Specifying Authorized Borrower Officials on behalf of
the Borrower and to deliver it to FFB, and that this authority is valid and in
full force and effect on the date hereof.


IN WITNESS WHEREOF, the undersigned has executed this Certificate Specifying
Authorized Borrower Officials and caused it to be delivered to FFB.






NATIONAL RURAL UTILITIES COOPERATIV
FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   Roberta B. Aronson


Title:  Assistant Secretary-Treasurer
 
Date:   November 21, 2013



 
CERTIFICATE SPECIFYING AUTHORIZED BORROWER OFFICIALS - page 2

--------------------------------------------------------------------------------

 
RUS




 








EXHIBIT D


TO


BOND PURCHASE AGREEMENT








FORM


OF


CERTIFICATE SPECIFYING AUTHORIZED RUS OFFICIALS


 
 

--------------------------------------------------------------------------------

 
RUS
CERTIFICATE SPECIFYING
AUTHORIZED RUS OFFICIALS






Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220




Reference is made to the Series G Bond Purchase Agreement dated as of November
21, 2013 (the "Bond Purchase Agreement"), by and among the Federal Financing
Bank ("FFB"), National Rural Utilities Cooperative Finance Corporation (the
"Borrower"), and the Administrator of the Rural Utilities Service
("RUS").  Capitalized terms used herein and not defined herein shall have the
respective meanings ascribed to them in the Bond Purchase Agreement.


This Certificate Specifying Authorized RUS Officials is delivered to FFB
pursuant to section 4.2 or 13.1 of the Bond Purchase Agreement.


1.           The undersigned, on behalf of RUS, hereby certifies that:


a.           each of the individuals named below is the duly qualified and
incumbent official of RUS holding the position title set out opposite the
respective individual's name;


b.           each of the individuals named below is authorized to execute and
deliver Advance Request Approval Notices from time to time on behalf of RUS; and


c.           the signature of each such individual set out opposite the
respective individual's name and title is the genuine signature of such
individual:


    Name                                           Title                                                                Signature

 
Nivin A. Elgohary     Assistant Administrator            
___________________________
  Electric Program
 
James F. Elliott       Deputy Assistant Administrator              
___________________________
                Electric Program

 
Chris Tuttle           Acting Chief               ____________________________
 Policy Analysis and
 Loan Management Staff



 
CERTIFICATE SPECIFYING AUTHORIZED RUS OFFICIALS - page 1

--------------------------------------------------------------------------------

 
RUS


2.           The undersigned, on behalf of RUS, hereby certifies that:


a.           each of the individuals named below is the duly qualified and
incumbent official of RUS holding the position title set out opposite the
respective individual's name;


b.           each of the individuals named below is authorized to confirm
telephonically the authenticity of Advance Request Approval Notices from time to
time on behalf of RUS; and


c.           the telephone number of each such individual is set out opposite
the respective individual's name and title:




     Name                                                        Title                                                      
Telephone Number




 Nivin A. Elgohary         Assistant Administrator
  Electric
Program                                                            (202)
720-9547


 James F. Elliott                      Deputy Assistant Administrator
                                         Electric
Program                                                             (202)
720-9545


 Chris Tuttle                           Acting Chief
 Policy Analysis and
 Loan Management Staff                                                (202)
205-3655


 
IN WITNESS WHEREOF, the undersigned has executed this Certificate Specifying
Authorized RUS Officials and caused it to be delivered to FFB.






 
ADMINISTRATOR of the
RURAL UTILITIES SERVICE,

 


By:     _______________________


Name:   John C. Padalino


Title:  Administrator
 
Date:   November 21, 2013


 
 
CERTIFICATE SPECIFYING AUTHORIZED RUS OFFICIALS - page 2

--------------------------------------------------------------------------------

 
RUS


 






EXHIBIT E


TO


BOND PURCHASE AGREEMENT








FORM


OF


OPINION OF BORROWER'S COUNSEL


re:


BORROWER'S INSTRUMENTS


 
 

--------------------------------------------------------------------------------

 
November 21, 2013


Administrator
Rural Utilities Service
United States Department of Agriculture
1400 Independence Avenue, S.W.
Washington, DC 20250-1414


Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, N.W.
Washington, DC 20220


Gentlemen:


I am delivering this opinion as General Counsel (“Counsel”) of National Rural
Utilities Cooperative Finance Corporation, a District of Columbia cooperative
association (“Borrower”), and am familiar with matters pertaining to the loan to
Borrower in the principal amount of $500,000,000.00, provided for in the Series
G Bond Purchase Agreement ("Bond Purchase Agreement"), dated as of November 21,
2013 made by and among Borrower, the Federal Financing Bank (“FFB”), and the
United States of America, acting through the Rural Utilities Service, a Rural
Development agency of the United States Department of Agriculture (“RUS”), which
loan has been guaranteed by RUS.


I have examined such corporate records and proceedings of Borrower, and such
other documents as I have deemed necessary as a basis for the opinions
hereinafter expressed.


I have also examined the following documents as executed and delivered: (a) the
Bond Purchase Agreement, (b) the Future Advance Bond, dated as of November 21,
2013, in the maximum principal amount of $500,000,000.00 (“Guaranteed Bond”),
said Guaranteed Bond payable to FFB, (c) the Amended, Restated and Consolidated
Bond Guarantee Agreement, dated as of December 13, 2012, made by and between RUS
and Borrower, as supplemented by Supplement No. 1 dated as of November 21, 2013
(“Guarantee Agreement”), (d) the Amended, Restated and Consolidated Pledge
Agreement, dated as of December 13, 2012, made by and among Borrower, RUS and
U.S. Bank National Association (“Pledge Agreement”), and (e) the Series G
Reimbursement Note, dated as of November 21, 2013, issued by Borrower to RUS
(“Reimbursement Note”).  The documents described in items (a) through (e) above
are collectively referred to herein as the "Bond Documents."


Based on the foregoing, but subject to the assumptions, exceptions,
qualifications and limitations hereinafter expressed, I am of the opinion that:


 
 

--------------------------------------------------------------------------------

 
Administrator - RUS
Federal Financing Bank
November 21, 2013
Page 2
 
(1) The Borrower has been duly incorporated and is validly existing as a
member-owned cooperative association in good standing under the laws of the
District of Columbia with corporate power and authority to execute and perform
its obligations under the Bond Documents.


(2) The Bond Documents have been duly authorized, executed and delivered by the
Borrower, and such documents constitute the legal, valid and binding agreements
of the Borrower, enforceable against the Borrower in accordance with their
respective terms subject to (a) applicable bankruptcy, reorganization,
insolvency, moratorium and other laws of general applicability relating to or
affecting creditors’ rights generally, and (b) the application of general
principles of equity regardless of whether such enforceability is considered in
a proceeding in equity or at law.


(3) Neither the execution nor the delivery by the Borrower of any of the Bond
Documents nor the consummation by the Borrower of any of the transactions
contemplated therein, including, without limitation, the pledge of the Pledged
Securities (as such term is defined in the Pledge Agreement) to RUS if required,
nor the fulfillment by the Borrower of the terms of any of the Bond Documents
will conflict with or violate, result in a breach of or constitute a default
under any term or provision of the Articles of Incorporation or By-laws of the
Borrower or any law or any regulation or any order known to Counsel currently
applicable to the Borrower of any court, regulatory body, administrative agency
or governmental body having jurisdiction over the Borrower or the terms of any
indenture, deed of trust, note, note agreement or instrument to which the
Borrower is a party or by which the Borrower or any of its properties is bound.


(4) No approval, authorization, consent, order, registration, filing,
qualification, license or permit of or with any state or Federal court or
governmental agency or body including, without limitation, RUS, having
jurisdiction over the Borrower is required for any consummation by the Borrower
of the transactions contemplated by the Bond Documents except such as have been
obtained from RUS; provided, however, no opinion is expressed as to the
applicability of any Federal or state securities law to any sale, transfer or
other disposition of the Guaranteed Bond after the date hereof.


(5) There is no pending or, to the best of Counsel’s knowledge, threatened
action, suit or proceeding before any court or governmental agency, authority or
body or any arbitrator with respect to the Borrower, or any of the Bond
Documents, or which, if adversely determined, would have a material adverse
effect on the Borrower’s financial condition or its ability to perform its
obligations under any of the Bond Documents, except as previously disclosed.


 
 

--------------------------------------------------------------------------------

Administrator - RUS
Federal Financing Bank
November 21, 2013
Page 2
The foregoing opinions are subject to the following assumptions, exceptions,
qualifications and limitations:


A.           I am a member of the Bar of the District of Columbia and render no
opinion on the laws of any jurisdiction other than the laws of the District of
Columbia, the federal laws of the United States of America and the General
Corporation Law of the District of Columbia.


B.           My opinions are limited to the present laws and to the facts, as
they presently exist.  I assume no obligation to revise or supplement this
opinion should the present laws of the jurisdictions referred to in paragraph A
above be changed by legislative action, judicial decision or otherwise.


C.           This letter is rendered to you in connection with the Bond
Documents and the transactions related thereto, and may not be relied upon by
any other person or by you in any other context or for any other purpose.


D.             I have assumed with your permission (i) the genuineness of all
signatures by each party other than the Borrower, (ii) the authenticity of
documents submitted to me as originals and the conformity to authentic original
documents of all documents submitted to me as copies, and (iii) the due
execution and delivery, pursuant to due authorization, of the Bond Documents by
each party other than the Borrower.




Yours sincerely,








Roberta B. Aronson
General Counsel




 
 

--------------------------------------------------------------------------------

 
RUS



 








EXHIBIT F


TO


BOND PURCHASE AGREEMENT








FORM


OF


OPINION OF RUS'S COUNSEL


re:


RUS GUARANTEE






 
 

--------------------------------------------------------------------------------

 


November 21, 2013






MEMORANDUM FOR           JOHN C. PADALINO
    ADMINISTRATOR
    RURAL UTILITIES SERVICE


FROM:                                       Ramona E. Romero
    General Counsel


SUBJECT:                                    Section 313A Legal Opinion




This is in response to your letter of November 21, 2013, written in your
capacity as Administrator of the Rural Utilities Service (“RUS”), a Rural
Development agency of the United States Department of Agriculture. That letter
requested an opinion from this office concerning your authority as Acting
Administrator to execute and deliver a certain guarantee (the “Guarantee”)
pursuant to the Rural Electrification Act of 1936, as amended, and whether the
Guarantee when executed by you will be an incontestable obligation of the United
States of America, acting through RUS, supported by the full faith and credit of
the United States.


More particularly, the Guarantee is endorsed on a Future Advance Bond (the
“Bond”) dated November 21, 2013, being issued by the National Rural Utilities
Cooperative Finance Corporation (the “Borrower”), a cooperative association
organized under the laws of the District of Columbia, to the Federal Financing
Bank (the “FFB”), a body corporate and instrumentality of the United States of
America.  We have been advised that the Borrower is using the proceeds of the
Bond for purposes specified in section 313A of the Rural Electrification Act of
1936 (defined herein).


We have examined the following:


1.           The Rural Electrification Act of 1936, 7 U.S.C. §§ 901-950bb-1 (the
“Rural Electrification Act of 1936”);


2.           The Food, Conservation, and Energy Act of 2008, Pub. L. No.
110-246, 122 Stat. 1651, 1958-59 (§ 6106) (the “Food, Conservation, and Energy
Act”);


3.           The Consolidated and Further Continuing Appropriations Act, 2013,
Pub. L. No. 113-6, Division A, 127 Stat. 198, 218, 231 (the “Appropriations
Act”);


.           Delegations of authority from the Secretary of Agriculture to the
Under Secretary for Rural Development, 7 C.F.R. § 2.17 (2013), and redelegations
from the
 
 
 

--------------------------------------------------------------------------------

 
2
Under Secretary for Rural Development to the Administrator, Rural Utilities
Service, 7 C.F.R. § 2.47 (2013);




5.           The executed Bond of the Borrower in the maximum principal amount
of five hundred million dollars ($500,000,000), having a final maturity date of
October 15, 2036, and payable to FFB and any successor or assign of FFB;


6.           The Guarantee endorsed by the Administrator of RUS which is
attached to the Bond;


7.           The Commitment Letter, dated August 26, 2013, from John C.
Padalino, Administrator of RUS, notifying the Borrower that RUS has approved the
Guarantee; and


8.           The executed Assurance Regarding Felony Conviction or Tax
Delinquent Status For Corporate Applicants of the Borrower, dated August 26,
2013.


Based upon the foregoing, having regard to legal considerations which we deem
relevant, we are of the opinion that:


1.           You are authorized under the Rural Electrification Act of 1936, the
Food, Conservation and Energy Act and the Appropriations Act to execute and
deliver the Guarantee;


2.           The Guarantee has been executed by you pursuant to section 313A of
the Rural Electrification Act of 1936; and


3.           The Guarantee is an enforceable obligation of RUS supported by the
full faith and credit of the United States and incontestable except for fraud or
misrepresentation of which the holder of the Guarantee had actual knowledge at
the time it became a holder.


Based on the foregoing and upon such further investigation as we have deemed
necessary, we are of the opinion that:


1.           The execution and delivery of the Guarantee by the Administrator is
authorized by applicable law.


2.           The Guarantee has been executed and delivered by an official of RUS
who is duly authorized to execute and deliver such document on behalf of the
Administrator.


3.           The Guarantee is a valid obligation of the United States of America
for which the full faith and credit of the United States of America are pledged.




 
 

--------------------------------------------------------------------------------

 
RUS




 




EXHIBIT G


TO


BOND PURCHASE AGREEMENT








FORM


OF


RUS CERTIFICATE




 
 

--------------------------------------------------------------------------------

 
RUS
RUS CERTIFICATE






Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220




Reference is made to:


 
(a)
the Series G Bond Purchase Agreement dated as of November 21, 2013 (the "Bond
Purchase Agreement"), by and among the Federal Financing Bank ("FFB"), National
Rural Utilities Cooperative Finance Corporation (the "Borrower"), and the
Administrator of the Rural Utilities Service ("RUS"), a Rural Development agency
of the United States Department of Agriculture;



 
(b)
the Series G Bond dated as of November 21, 2013 (the "Bond"), issued by the
Borrower payable to FFB in the maximum principal amount of $500,000,000.00; and



 
(c)
the RUS Guarantee dated as of November 21, 2013 (the "RUS Guarantee").



Pursuant to sections 3.3.1(c) and 4.2(b) of the Bond Purchase Agreement, the
undersigned hereby certifies the following:


 
1.
I am the Administrator of RUS.



 
2.
I am furnishing this RUS Certificate to FFB with the intent that it be relied
upon by FFB as a basis for taking or withholding action pursuant to the Bond
Purchase Agreement.



 
3.
As the Administrator of RUS, I have executed the RUS Guarantee and caused it to
be attached to the Bond.



 
4.
The executed RUS Guarantee conforms exactly to the form of "RUS Guarantee"
prescribed in the Bond Purchase Agreement.

 
 
RUS CERTIFICATE - page 1

--------------------------------------------------------------------------------

 
RUS
 
5.
RUS retains custody of the executed original Bond as agent for FFB under the
terms of the Bond Purchase Agreement, subject to delivery of actual possession
of the original Bond to FFB upon request by FFB.



 
6.
RUS, as agent for FFB, has received from the Borrower the certification
regarding lobbying that is required to be filed by recipients of federal loans,
in the form of certificate set forth in Appendix A to 31 C.F.R. Part 21, and, if
required under 31 C.F.R. Part 21, the disclosure form to report lobbying, in the
form of disclosure form set forth in Appendix B to 31 C.F.R. Part 21.  RUS
retains custody of the executed original certificate (and, if applicable,
disclosure form) as agent for FFB under the terms of the Bond Purchase
Agreement, subject to delivery of actual possession of the original certificate
(and, if applicable, disclosure form) to FFB or its designate upon request by
FFB or its designate.



 
7.
The Borrower does not have a judgment lien against any of the Borrower's
property for a debt owed to the United States of America.





IN WITNESS WHEREOF, the undersigned has executed this RUS Certificate and caused
it to be delivered to FFB.






 
ADMINISTRATOR of the
RURAL UTILITIES SERVICE,

 


By:     _______________________


Name:   John C. Padalino


Title:  Administrator
 
Date:   November 21, 2013




 
RUS CERTIFICATE - page 2

--------------------------------------------------------------------------------

 
RUS












EXHIBIT H


TO


BOND PURCHASE AGREEMENT








FORM


OF


RUS GUARANTEE


 
 

--------------------------------------------------------------------------------

 
RUS




RUS GUARANTEE


The United States of America, acting through the Administrator of the Rural
Utilities Service (“RUS”), a Rural Development agency of the United States
Department of Agriculture, hereby guarantees to the Federal Financing Bank, its
successors and assigns (“FFB”), all payments of principal, interest, premium (if
any), and late charges (if any), when and as due in accordance with the terms of
the Series G Bond dated November 21, 2013, issued by National Rural Utilities
Cooperative Finance Corporation (the “Borrower”) payable to FFB in the maximum
principal amount of $500,000,000, to which this RUS Guarantee is attached (such
bond being the “Bond”), with interest on the principal until paid, irrespective
of (i) acceleration of such payments under the terms of the Bond, or (ii)
receipt by RUS of any sums or property from its enforcement of its remedies for
the Borrower’s default.


This RUS Guarantee is issued pursuant to section 313A of the Rural
Electrification Act of 1936, as amended (7 U.S.C. § 940c-1), section 6 of the
Federal Financing Bank Act of 1973 (12 U.S.C. § 2285), and the Series G Bond
Purchase Agreement dated as of November 21, 2013, among FFB, the Borrower, and
RUS.




UNITED STATES OF AMERICA




By: _________________________
                                                                     Name:  John
C. Padalino
      Title: Administrator of the
                                                                                              
 Rural Utilities Service




Date:  November 21, 2013


 
 